Exhibit 10.46

 

TRIPLE NET SPACE LEASE

 

 

Between

 

PACIFIC SHORES INVESTORS, LLC,
as
LESSOR

 

 

and

 

 

BROADVISION, INC.
a Delaware corporation
as
LESSEE

 

 

for

 

PREMISES
at
Pacific Shores Center
Redwood City, California

 

1

--------------------------------------------------------------------------------


 


ARTICLE I
PARTIES

 


SECTION 1.01.          PARTIES.  THIS LEASE, DATED FOR REFERENCE PURPOSES, AND
EFFECTIVE AS OF JULY 7, 2004, IS MADE BY AND BETWEEN PACIFIC SHORES INVESTORS,
LLC (“LESSOR”) AND BROADVISION, INC., A DELAWARE CORPORATION (“LESSEE”).

 


ARTICLE II
PREMISES

 


SECTION 2.01.          DEMISE.  LESSOR HEREBY LEASES TO LESSEE AND LESSEE LEASES
FROM LESSOR FOR THE TERM, AT THE RENTAL, AND UPON ALL OF THE TERMS AND
CONDITIONS SET FORTH HEREIN, CERTAIN PREMISES (DEFINED BELOW) WHICH SHALL BE
LOCATED IN ONE OF TEN FREE STANDING, OFFICE AND RESEARCH AND DEVELOPMENT
BUILDINGS (“PROJECT BUILDINGS”) ON REAL PROPERTY SITUATED IN REDWOOD CITY,
COUNTY OF SAN MATEO, STATE OF CALIFORNIA, MORE PARTICULARLY DESCRIBED IN EXHIBIT
“A” AND COMMONLY KNOWN AS PACIFIC SHORES CENTER.  THE PREMISES, THE PROJECT
BUILDINGS AND APPURTENANCES DESCRIBED HEREIN, INCLUDING COMMON AREA (DEFINED
BELOW), AND ALL OTHER IMPROVEMENTS AT PACIFIC SHORES CENTER TOGETHER WITH THE
LAND ON WHICH THE SAME ARE LOCATED ARE TOGETHER DESIGNATED AS THE PROJECT (THE
“PROJECT”).  THE PROJECT BUILDING IN WHICH THE PREMISES SHALL BE LOCATED SHALL
BE REFERRED TO HEREIN AS THE “BUILDING.”  LESSOR RESERVES THE RIGHT TO ACCESS
AND USE THE RESTROOMS AND JANITOR, TELEPHONE AND ELECTRICAL CLOSETS (AS WELL AS
THE SPACE ABOVE ANY DROPPED CEILINGS) FOR CABLING, WIRING, PIPES AND OTHER
BUILDING SYSTEM ELEMENTS.  THE ACTUAL RENTABLE SQUARE FOOTAGE OF THE PREMISES,
THE BUILDING AND THE OTHER PROJECT BUILDINGS (THE “RENTABLE AREA) WILL BE
DETERMINED AND CERTIFIED BY LESSOR’S ARCHITECT BY A METHOD DESCRIBED AS
“DRIPLINE,” WHEREBY THE MEASUREMENT ENCOMPASSES THE OUTERMOST PERIMETER OF THE
CONSTRUCTED BUILDING, INCLUDING EVERY PROJECTION THEREOF AND ALL AREA BENEATH
EACH SUCH PROJECTION, WHETHER OR NOT ENCLOSED, WITH NO DEDUCTION FOR ANY INWARD
DEVIATION OF STRUCTURE AND WITH THE MEASUREMENT BEING MADE FLOOR BY FLOOR,
BEGINNING FROM THE TOP OF THE BUILDING PROVIDED, THAT, RENTABLE AREA DOES NOT
INCLUDE THE OPEN AREA BENEATH ANY WALKWAY BETWEEN THE BUILDING AND ANY OTHER
PROJECT BUILDING.  THE RENTABLE AREA OF THE PREMISES ALSO INCLUDES AN ALLOCATION
OF THE BUILDING COMMON AREA (DEFINED IN SECTION 2.03. BELOW).

 


SECTION 2.02.          DESIGNATION OF PREMISES.  AS USED HEREIN, THE “PREMISES”
SHALL MEAN AND REFER TO THE SPACE LEASED TO LESSEE PURSUANT TO THIS LEASE, THE
EXACT LOCATION OF WHICH SHALL BE AS DETERMINED IN ACCORDANCE WITH THE TERMS OF
THIS SECTION 2.02.   AS OF THE DATE OF THIS LEASE, LESSOR AND LESSEE ANTICIPATE
THAT, SUBJECT TO THE TERMS AND CONDITIONS OF THIS SECTION 2.02., THE PREMISES
SHALL CONSIST OF APPROXIMATELY FIFTY THOUSAND (50,000) SQUARE FEET OF RENTABLE
AREA WHICH SHALL COMPRISE A PORTION OF THAT CERTAIN PROJECT BUILDING, SOMETIMES
KNOWN AS “BUILDING 6” AND COMMONLY KNOWN AS 1600 SEAPORT BOULEVARD, REDWOOD
CITY, CALIFORNIA 94063 (“BUILDING 6”).  AT ANY TIME ON OR AFTER FEBRUARY 1, 2006
AND ON OR BEFORE SEPTEMBER 1, 2006, LESSOR SHALL DELIVER WRITTEN NOTICE (THE
“DESIGNATION NOTICE”) TO LESSEE DESCRIBING THE SPACE IN THE PROJECT WHICH LESSOR
PROPOSES SHALL COMPRISE THE PREMISES (THE “DESIGNATED SPACE”), WHICH DESIGNATED
SPACE SHALL BE LOCATED ENTIRELY WITHIN ANY ONE PROJECT BUILDING, AND WHICH
DESIGNATED SPACE MAY BE CONTIGUOUS OR NON-CONTIGUOUS WITHIN SUCH PROJECT
BUILDING; PROVIDED, HOWEVER, IF THE DESIGNATED SPACE IS LOCATED IN A PROJECT
BUILDING OTHER THAN BUILDING 6, THEN LESSOR SHALL CAUSE ANY NON-CONTIGUOUS SPACE
WITHIN THE DESIGNATED SPACE TO BE LOCATED IN AS CLOSE PROXIMITY AS REASONABLY
PRACTICABLE, INCLUDING ON ADJACENT FLOORS, BUT SUBJECT IN ALL

 

2

--------------------------------------------------------------------------------


 

instances to the criteria set forth below for Available Tenant Space.  The
Designation Notice shall set forth the approximate Rentable Area of the
Designated Space; provided, however, the Rentable Area of the Premises shall be
subject to verification upon the Substantial Completion (defined below) of the
Premises.  Lessor shall use its reasonable efforts to cause the Rentable Area of
the Designated Space to contain not less than 49,500 square feet of Rentable
Area and not more than 50,500 square feet of Rentable Area.  The Designation
Notice shall also describe any furniture, fixtures or equipment which Lessor
shall provide to Lessee as part of the Premises leased hereby, it being
understood that Lessor shall have the right, but no obligation, to provide any
furniture, fixtures or equipment.  If Lessor fails to deliver the Designation
Notice on or before September 1, 2006, then, at any time after September 1, 2006
and prior to Lessor’s delivery of the Designation Notice, Lessee, as its sole
remedy for such failure, shall have the right, but not the obligation, to
deliver written notice of such failure (the “Designation Reminder”) to Lessor,
in which event Lessor thereafter shall deliver the Designation Notice to Lessee
within five (5) days after Lessor’s receipt of the Designation Reminder.  If the
Designated Space is located in Building 6, then Lessor’s Designation Notice
shall be determinative and the Designated Space shall constitute the Premises
for all purposes hereunder.  If Lessor, at its sole option, elects to locate the
Designated Space in a Project Building other than Building 6, then the
Designation Notice shall describe, in addition to the Designated Space, one
alternative Available Tenant Space (defined below) in the Project, if any
exist.  For purposes hereof, “Available Tenant Space” shall mean contiguous or
non-contiguous space located in a single Project Building, which space satisfies
all of the following criteria as of the date of delivery of the Designation
Notice:  (i) Lessor reasonably believes that such space would be available for
lease to Lessee commencing as of January 1, 2007, subject to any extension,
renewal, expansion, first offer, first refusal or other similar rights of
existing tenants of the Project, and taking into consideration any Tenant
Improvements that Lessor is required to construct in accordance with Section
2.05(a) below; (ii) such space contains not less than 49,500 square feet of
Rentable Area and not more than 50,500 square feet of Rentable Area; (iii) the
configuration of such space within the subject Project Building would not, in
Lessor’s reasonable judgment, materially, adversely affect Lessor’s ability to
lease other space within such Project Building; (iv) Lessor is not then in
negotiations with any prospective tenant to lease any portion of such space; and
(v) such space is not located in that certain Project Building, sometimes known
as “Building 10” and commonly known as 1500 Seaport Boulevard, Redwood City,
California 94063 (“Building 10”), it being understood that Lessor may, but in no
event shall be required to, include any space in Building 10 in the Designation
Notice (either as the Designated Space or as an alternative Available Tenant
Space).  If the Designated Space is not located in Building 6, and if Lessee
desires to lease the alternative Available Tenant Space described in the
Designation Notice, if any, in lieu of the Designated Space described in the
Designation Notice, then Lessee shall have the right, within ten (10) days after
Lessee’s receipt of the Designation Notice, to deliver written notice (the
“Relocation Notice”) to Lessor electing to lease the alternative Available
Tenant Space, in which event Lessee’s Relocation Notice shall be determinative
and such alternative Available Tenant Space shall constitute the Premises for
all purposes hereunder.  If Lessee does not timely deliver a Relocation Notice,
then Lessor’s Designation Notice shall be determinative and the Designated Space
shall constitute the Premises for all purposes hereunder.  In the event that the
actual Rentable Area of the Premises is determined in accordance herewith to be
other than 50,000 square feet, then all amounts, percentages and figures
appearing or referred to in this Lease based upon such Rentable Area (including,
without limitation, the amounts of Base Rent,

 

3

--------------------------------------------------------------------------------


 

Additional Rent and Lessee’s Share, as those terms are defined herein) shall be
modified in accordance with such determination.  The Project Building in which
the Premises shall be located shall be referred to herein as the “Building.”


 


SECTION 2.03.          COMMON AREA.  DURING THE LEASE TERM, LESSEE SHALL HAVE
THE NON-EXCLUSIVE RIGHT TO USE THE COMMON AREA DEFINED HEREIN.  LESSOR RESERVES
THE RIGHT TO MODIFY THE COMMON AREA, INCLUDING REDUCING THE SIZE OR CHANGING THE
USE, CONFIGURATION AND ELEMENTS THEREOF IN ITS SOLE DISCRETION, TO DESIGNATE
CERTAIN PORTIONS FOR USE BY CERTAIN OCCUPANTS OF THE PROJECT (SUCH AS COMMON
AREAS LOCATED WITHIN A PARTICULAR PROJECT BUILDING), AND TO CLOSE OR RESTRICT
ACCESS FROM TIME TO TIME FOR REPAIR, MAINTENANCE OR TO PREVENT A DEDICATION
THEREOF, PROVIDED THAT LESSEE NONETHELESS SHALL HAVE ACCESS TO PARKING AND THE
PREMISES DURING SUCH ACTIVITIES AND, PROVIDED FURTHER, THAT LESSOR WILL CONTINUE
TO MAINTAIN THE BASEBALL AND SOCCER FIELDS AND THE AMENITIES/ATHLETIC FACILITY
OR REPLACEMENT ITEMS OF LIKE KIND FOR SO LONG AS LESSOR IS LEGALLY ABLE TO DO SO
DURING THE LEASE TERM.  LESSOR FURTHER RESERVES THE RIGHT TO ESTABLISH, REPEAL
AND AMEND FROM TIME TO TIME RULES AND REGULATIONS FOR THE USE OF THE COMMON AREA
(PROVIDED THAT, TO THE EXTENT THAT ANY CONFLICT BETWEEN ANY NEW RULES AND
REGULATIONS AND THIS LEASE (INCLUDING THE RULES AND REGULATIONS ATTACHED HERETO
AS EXHIBIT “L”) WOULD MATERIALLY AND ADVERSELY AFFECT LESSEE’S USE OF THE
PREMISES, THIS LEASE SHALL GOVERN), AND TO GRANT RECIPROCAL EASEMENTS OR OTHER
RIGHTS TO USE THE COMMON AREA TO OWNERS OF OTHER PROPERTY.  “COMMON AREA”
INCLUDES, WITHOUT LIMITATION, (I) ”PROJECT COMMON AREA” WHICH INCLUDES ALL
PORTIONS OF THE PROJECT OTHER THAN THE PROJECT BUILDINGS, INCLUDING LANDSCAPING,
SIDEWALKS, WALKWAYS, DRIVEWAYS, CURBS, PARKING LOTS (INCLUDING STRIPING),
ROADWAYS WITHIN THE PROJECT, SPRINKLER SYSTEMS, LIGHTING, SURFACE WATER DRAINAGE
SYSTEMS, AN AMENITIES/ATHLETIC FACILITY TO BE AVAILABLE FOR USE BY LESSEE’S
EMPLOYEES (THE “AMENITIES/ATHLETIC FACILITY”), AS WELL AS BASEBALL AND SOCCER
FIELDS, A WATER FRONT PARK, AND A PERIMETER WALKING/BIKING TRIAL, AND, TO THE
EXTENT REQUIRED BY GOVERNMENT AUTHORITIES HAVING JURISDICTION OVER LESSOR’S
DEVELOPMENT OF THE PROJECT, AMPHITHEATER, MARINE LIFE RESOURCE CENTER, RETREAT
AND CONFERENCE CENTER, CHILD CARE CENTER AND SUCH FURTHER PORTIONS OF THE
PROJECT OR ADDITIONAL OR DIFFERENT FACILITIES AS LESSOR MAY FROM TIME TO TIME
DESIGNATE OR INSTALL OR MAKE AVAILABLE FOR THE USE BY LESSEE IN COMMON WITH
OTHERS, AND (II) ”BUILDING COMMON AREA” WHICH INCLUDES ALL MECHANICAL AREAS,
STAIRWELLS, ELEVATORS AND ELEVATOR SHAFTS, PIPE, CABLING AND WIRING SHAFTS,
TOGETHER WITH THEIR ENCLOSING WALLS, PLUS, TO THE EXTENT NOT LEASED TO AN
OCCUPANT, ALL ENTRANCES, ELEVATOR AND OTHER LOBBIES, COMMON CORRIDORS AND
HALLWAYS, RESTROOMS, JANITOR CLOSETS, TELEPHONE CLOSETS, ELECTRIC CLOSETS AND
OTHER PUBLIC OR COMMON AREAS LOCATED IN THE BUILDING.


 


SECTION 2.04.          PARKING.  LESSOR SHALL PROVIDE LESSEE WITH PARKING SPACES
WITHIN THE COMMON AREA IN THE RATIO TO SPACE WITHIN THE PREMISES AS REQUIRED BY
LAW WHICH IS THREE (3.0) SPACES PER ONE THOUSAND (1,000) SQUARE FEET OF SPACE
WITHIN THE PREMISES.  IN THE EVENT LESSOR ELECTS OR IS REQUIRED BY ANY LAW TO
LIMIT OR CONTROL PARKING AT THE PROJECT, WHETHER BY VALIDATION OF PARKING
TICKETS OR ANY OTHER METHOD OF ASSESSMENT, LESSEE AGREES TO PARTICIPATE IN SUCH
VALIDATION OR ASSESSMENT PROGRAM UNDER SUCH REASONABLE RULES AND REGULATIONS AS
ARE FROM TIME TO TIME ESTABLISHED BY LESSOR.

 


SECTION 2.05.          CONDITION OF PREMISES.  EXCEPT AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, LESSOR SHALL DELIVER THE PREMISES TO LESSEE IN ITS THEN
EXISTING CONDITION, “AS IS, WHERE IS, WITH ALL FAULTS” WITHOUT ANY
REPRESENTATION OR WARRANTY AS TO THE CONDITION THEREOF WHATSOEVER.

 

4

--------------------------------------------------------------------------------


 


(A)           TENANT IMPROVEMENTS.  NOTWITHSTANDING THE FOREGOING, PRIOR TO THE
COMMENCEMENT DATE, LESSOR, AT ITS SOLE COST AND EXPENSE, SHALL PERFORM THE
FOLLOWING IMPROVEMENTS (“TENANT IMPROVEMENTS”):  (I) IF THE PREMISES ARE LOCATED
IN BUILDING 6, THEN LESSOR SHALL CONSTRUCT SUCH DEMISING WALLS, IF ANY, AS MAY
BE NECESSARY TO SEPARATELY DEMISE THE PREMISES OR EACH PORTION THEREOF LOCATED
ON A DIFFERENT FLOOR OF BUILDING 6; OR (II) IF THE PREMISES ARE LOCATED IN A
PROJECT BUILDING OTHER THAN BUILDING 6, THEN LESSOR SHALL CONSTRUCT SUCH
DEMISING WALLS, IF ANY, AS MAY BE NECESSARY TO SEPARATELY DEMISE THE PREMISES OR
EACH PORTION THEREOF LOCATED ON A DIFFERENT FLOOR OF SUCH PROJECT BUILDING AND
LESSOR SHALL PERFORM SUCH IMPROVEMENTS IN THE PREMISES AS LESSOR MAY DEEM
NECESSARY OR DESIRABLE, IN LESSOR’S SOLE DISCRETION, TO CAUSE THE PREMISES TO
CONSTITUTE OPEN FLOOR OFFICE SPACE (DEFINED BELOW).  AS USED HEREIN, “OPEN FLOOR
OFFICE SPACE” SHALL MEAN SPACE SUITABLE FOR GENERAL OFFICE USE, WITH A DENSITY
NOT TO EXCEED ONE OCCUPANT PER EACH 250 USABLE SQUARE FEET OF SPACE, IMPROVED
WITH PRIVATE OFFICES FOR APPROXIMATELY TEN PERCENT (10%) OF OCCUPANTS, ONE
CONFERENCE ROOM FOR EVERY TWENTY (20) OCCUPANTS, ONE BREAK ROOM AND ONE COFFEE
ROOM.  ALL TENANT IMPROVEMENTS SHALL BE PERFORMED USING LESSOR’S STANDARD
METHODS, AND USING MATERIALS AND FINISHES OF A QUALITY EQUIVALENT TO OR BETTER
THAN THOSE IN BUILDING 6 AS OF THE DATE HEREOF.  A GENERAL CONTRACTOR SELECTED
BY LESSOR IN ITS SOLE DISCRETION SHALL CONSTRUCT THE TENANT IMPROVEMENTS.  THE
PREMISES SHALL BE DEEMED “READY FOR OCCUPANCY” UPON THE LATER TO OCCUR OF
(I) THE SUBSTANTIAL COMPLETION OF THE PREMISES, OR (II) JANUARY 1, 2007.  FOR
PURPOSES OF THIS LEASE, “SUBSTANTIAL COMPLETION” OF THE PREMISES SHALL OCCUR
UPON THE COMPLETION OF CONSTRUCTION OF THE TENANT IMPROVEMENTS IN THE PREMISES
IN ACCORDANCE WITH THIS SECTION 2.05., WITH THE EXCEPTION OF ANY PUNCH LIST
ITEMS AND ANY FIXTURES, TELEPHONES AND COMPUTERS AND ANY CABLING RELATED
THERETO, PHOTOCOPY MACHINES, WORK-STATIONS, BUILT-IN FURNITURE, OR EQUIPMENT TO
BE INSTALLED BY LESSEE.  FOR PURPOSES OF THIS LEASE, THE TENANT IMPROVEMENTS
SHALL BE DEEMED TO INCLUDE ANY FURNITURE, FIXTURES OR EQUIPMENT, IF ANY,
IDENTIFIED IN THE DESIGNATION NOTICE AND PROVIDED BY LESSOR AS PART OF THE
PREMISES, ALL OF WHICH SHALL BE DELIVERED BY LESSOR TO LESSEE IN THEIR
RESPECTIVE, THEN EXISTING CONDITION, “AS IS, WHERE IS, WITH ALL FAULTS” WITHOUT
ANY REPRESENTATION OR WARRANTY AS TO THE CONDITION THEREOF WHATSOEVER.  LESSEE
SHALL NOT HAVE, OR AT ANY TIME ACQUIRE, ANY RIGHT, TITLE OR INTEREST IN THE
TENANT IMPROVEMENTS, EXCEPT THE RIGHT TO POSSESSION AND USE OF THE TENANT
IMPROVEMENTS DURING THE LEASE TERM.  LESSEE SHALL MAINTAIN THE TENANT
IMPROVEMENTS IN GOOD WORKING ORDER AND CONDITION DURING THE LEASE TERM, AT
LESSEE’S SOLE EXPENSE, ORDINARY WEAR AND TEAR EXCEPTED.  LESSEE SHALL NOT MODIFY
OR ALTER THE TENANT IMPROVEMENTS, OR REMOVE THE TENANT IMPROVEMENTS,  WITHOUT
THE PRIOR WRITTEN CONSENT OF LESSOR AND, UPON THE EXPIRATION OR EARLIER
TERMINATION OF THIS LEASE, LESSEE SHALL DELIVER THE TENANT IMPROVEMENTS TO
LESSOR IN THE SAME CONDITION IN WHICH THEY WERE RECEIVED FROM LESSOR ON THE
COMMENCEMENT DATE, REASONABLE WEAR AND TEAR EXCEPTED.


 


(B)           LESSEE’S FIXTURING PERIOD.  LESSOR SHALL PROVIDE LESSEE ACCESS TO
THE PREMISES DURING THE THIRTY (30) DAY PERIOD PRIOR TO THE COMMENCEMENT DATE
(“LESSEE’S FIXTURING PERIOD”) FOR THE PURPOSE OF INSTALLING FURNISHINGS AND
EQUIPMENT, E.G. SECURITY SYSTEM, FURNITURE SYSTEM AND PHONE AND DATA SYSTEM,
PROVIDED, THAT LESSEE AND LESSEE’S EMPLOYEES AND CONTRACTORS SHALL AT ALL TIMES
AVOID INTERFERING WITH LESSOR’S ONGOING WORK TO CAUSE THE PREMISES TO BE READY
FOR OCCUPANCY.  EXCEPT FOR PAYMENT OF BASE RENT AND ADDITIONAL RENT, ALL TERMS
AND PROVISIONS OF THIS LEASE SHALL APPLY DURING LESSEE’S FIXTURING PERIOD,
INCLUDING, WITHOUT LIMITATION, LESSEE’S INDEMNITY AND OTHER OBLIGATIONS SET
FORTH IN SECTIONS 7.07., 7.08. AND 17.22. HEREOF.

 

5

--------------------------------------------------------------------------------


 


ARTICLE III
TERM

 


SECTION 3.01.          LEASE TERM.

 


(A)           COMMENCEMENT DATE.  THE TERM OF THIS LEASE (“LEASE TERM”) SHALL BE
FOR FIVE (5) YEARS AND SIX (6) MONTHS BEGINNING ON THE EARLIER OF (I) THE DATE
THE PREMISES ARE “READY FOR OCCUPANCY”, OR (II) THE DATE ON WHICH LESSEE FIRST
OCCUPIES OR CONDUCTS BUSINESS AT THE PREMISES (THE “COMMENCEMENT DATE”) PROVIDED
THAT, FOR EACH DAY THAT ANY ACT OR OMISSION BY LESSEE CAUSES THE CONSTRUCTION
SCHEDULE FOR TENANT IMPROVEMENTS TO BE DELAYED (COLLECTIVELY “LESSEE DELAY”),
THE COMMENCEMENT DATE SHALL OCCUR ONE (1) DAY IN ADVANCE OF THE DATE THE
PREMISES ARE READY FOR OCCUPANCY FOR EACH SUCH DAY OF DELAY, PROVIDED THAT, IN
NO EVENT SHALL LESSEE DELAY BE USED TO ADVANCE THE COMMENCEMENT DATE TO A DATE
EARLIER THAN JANUARY 1, 2007.  FOR EXAMPLE, IF SEVEN (7) DAYS OF LESSEE DELAY
CAUSES THE DATE THE PREMISES ARE READY FOR OCCUPANCY TO OCCUR ON JANUARY 8, 2007
RATHER THAN JANUARY 1, 2007, THE COMMENCEMENT DATE SHALL BE JANUARY 1, 2007 FOR
ALL PURPOSES, INCLUDING PAYMENT OF BASE RENT AND ADDITIONAL RENT.  THE LEASE
TERM SHALL EXPIRE, UNLESS SOONER TERMINATED OR EXTENDED AS PROVIDED HEREIN, ON
THE DATE WHICH COMPLETES FIVE (5) YEARS AND SIX (6) MONTHS AFTER THE
COMMENCEMENT DATE OCCURS OR IS DEEMED TO HAVE OCCURRED (“EXPIRATION DATE”), E.G.
IF THE DATE ON WHICH THE PREMISES ARE READY FOR OCCUPANCY IS OR IS DEEMED TO BE
JANUARY 1, 2007, THE LEASE TERM SHALL EXPIRE ON JUNE 30, 2012 AND IF THAT DATE
IS JANUARY 3, 2007, THE LEASE TERM SHALL EXPIRE ON JULY 2, 2012.  THE PARTIES
SHALL EXECUTE A “MEMORANDUM OF COMMENCEMENT OF LEASE TERM” WHEN THE COMMENCEMENT
DATE BECOMES KNOWN, WHICH SHALL INCLUDE A CERTIFICATION OF THE ACTUAL RENTABLE
AREA OF THE PREMISES DETERMINED BY THE METHODOLOGY DESCRIBED IN SECTION 2.01.
AND THE ACTUAL MONTHLY INSTALLMENTS OF BASE RENT TO BE PAID PURSUANT TO SECTION
4.01., AND SHALL BE SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT “E.”

 


(B)           SCHEDULED COMMENCEMENT DATE.  LESSOR SHALL USE COMMERCIALLY
REASONABLE EFFORTS TO CAUSE THE DATE THE PREMISES ARE READY FOR OCCUPANCY TO BE
NO LATER THAN JANUARY 1, 2007 (“SCHEDULED COMMENCEMENT DATE”).  IF THE PREMISES
ARE NOT READY FOR OCCUPANCY ON OR BEFORE THE SCHEDULED COMMENCEMENT DATE, THIS
FAILURE SHALL NOT AFFECT THE VALIDITY OF THIS LEASE OR THE OBLIGATIONS OF LESSEE
UNDER IT.  IF THE COMMENCEMENT DATE IS ADJUSTED FOR DELAY FROM ANY CAUSE, THE
EXPIRATION DATE SHALL BE LIKEWISE ADJUSTED FOR A LIKE PERIOD.

 


SECTION 3.02.          LESSOR TERMINATION RIGHT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS LEASE, LESSOR SHALL HAVE THE ONE-TIME RIGHT TO
TERMINATE THIS LEASE, PROVIDED THAT LESSOR DELIVERS WRITTEN NOTICE OF SUCH
TERMINATION (“LESSOR TERMINATION NOTICE”) TO LESSEE ON OR BEFORE SEPTEMBER 1,
2006, TIME BEING OF THE ESSENCE.  IF LESSOR TIMELY TERMINATES THIS LEASE
PURSUANT TO THE TERMS OF THIS SECTION 3.02., THEN THIS LEASE SHALL AUTOMATICALLY
TERMINATE AND BE OF NO FURTHER FORCE OR EFFECT, AND LESSOR AND LESSEE SHALL BE
RELIEVED OF THEIR RESPECTIVE OBLIGATIONS UNDER THIS LEASE, AS OF THE DATE LESSEE
RECEIVES THE LESSOR TERMINATION NOTICE, EXCEPT THOSE OBLIGATIONS SET FORTH IN
THIS LEASE WHICH SPECIFICALLY SURVIVE THE EXPIRATION OR EARLIER TERMINATION OF
THIS LEASE.

 


SECTION 3.03.          LESSEE TERMINATION RIGHT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY CONTAINED IN THIS LEASE, LESSEE SHALL HAVE THE ONE-TIME RIGHT TO
TERMINATE THIS LEASE, PROVIDED THAT, ON OR BEFORE THE EARLIER TO OCCUR OF
(I) FIVE (5) DAYS AFTER LESSEE’S RECEIPT OF THE DESIGNATION

 

6

--------------------------------------------------------------------------------


 

Notice, or (ii) September 11, 2006, time being of the essence, Lessor receives
(A) written notice of such termination (“Lessee Termination Notice”) from
Lessee, and (B) cash in the amount of Four Million Five Hundred Thousand Dollars
($4,500,000.00) (the “Termination Fee”), as consideration for such early
termination by Lessee.  If Lessee timely terminates this Lease pursuant to the
terms of this Section 3.03., then this Lease shall automatically terminate and
be of no further force or effect, and Lessor and Lessee shall be relieved of
their respective obligations under this Lease, as of the date Lessor receives
the Lessee Termination Notice and the Termination Fee, except those obligations
set forth in this Lease which specifically survive the expiration or earlier
termination of this Lease.  Notwithstanding anything to the contrary contained
in this Section 3.03., Lessee shall have no right to exercise the termination
right set forth herein if Lessee is in material default or breach of this Lease
as of the date of Lessee’s delivery to Lessor of the Lessee Termination Notice
and the Termination Fee.

 


ARTICLE IV
RENT: TRIPLE NET LEASE

 


SECTION 4.01.          BASE RENT.  LESSEE SHALL PAY TO LESSOR AS BASE RENT AN
INITIAL MONTHLY INSTALLMENT OF ONE DOLLAR AND SIXTY-FIVE CENTS ($1.65) PER
SQUARE FOOT OF RENTABLE AREA AS DETERMINED UNDER SECTION 2.01., IN ADVANCE, ON
THE FIRST DAY OF EACH CALENDAR MONTH OF THE LEASE TERM, COMMENCING ON THE
COMMENCEMENT DATE.  BASE RENT FOR ANY PERIOD DURING THE LEASE TERM WHICH IS FOR
LESS THAN ONE MONTH SHALL BE A PRO RATA PORTION OF THE MONTHLY INSTALLMENT
(BASED ON THE ACTUAL DAYS IN THAT MONTH).


 


SECTION 4.02.          RENT ADJUSTMENT.  THE BASE RENT SET FORTH IN SECTION
4.01. ABOVE SHALL BE ADJUSTED UPWARD BY AN ANNUAL COMPOUNDED INCREASE OF THREE
PERCENT (3%), AS OF THE FIRST DAY OF THE THIRTEENTH (13TH) FULL CALENDAR MONTH
FOLLOWING THE COMMENCEMENT DATE AND AS OF EACH ANNIVERSARY OF THAT DATE
THEREAFTER DURING THE LEASE TERM, AS SHOWN ON THE SCHEDULE OF BASE RENT ATTACHED
TO EXHIBIT “E” HERETO (IT BEING UNDERSTOOD THAT THE DATES SET FORTH ON SUCH
SCHEDULE SHALL BE ADJUSTED, AS NECESSARY, TO REFLECT THE ACTUAL COMMENCEMENT
DATE).


 


SECTION 4.03.          FIRST PAYMENT OF BASE RENT.  THE ESTIMATED FIRST MONTHLY
PAYMENT OF BASE RENT IN THE SUM OF EIGHTY-TWO THOUSAND FIVE HUNDRED DOLLARS
($82,500.00) (WHICH ESTIMATE IS BASED UPON 50,000 SQUARE FEET AND THE MONTHLY
BASED RENT PER SQUARE FOOT OF $1.65 AND SHALL BE ADJUSTED FOR THE ACTUAL RENTAL
AREA OF THE PREMISES) SHALL BE DUE WITHIN TEN (10) DAYS AFTER LESSOR’S DELIVERY
OF THE DESIGNATION NOTICE.  BASE RENT PAYMENTS SHALL RESUME ON THE FIRST DAY OF
THE CALENDAR MONTH IMMEDIATELY SUCCEEDING THE COMMENCEMENT DATE.  IF THE
COMMENCEMENT DATE IS OTHER THAN THE FIRST DAY OF A CALENDAR MONTH, THE FIRST
PAYMENT OF BASE RENT SUBSEQUENT TO THE COMMENCEMENT DATE, BUT ONLY THAT PAYMENT
OF BASE RENT, SHALL BE REDUCED BY ANY EXCESS OF THE FIRST BASE RENT INSTALLMENT
PAID IN ADVANCE OVER THE PRORATED AMOUNT ACTUALLY DUE FOR SUCH PARTIAL FIRST
MONTH OF THE LEASE TERM.


 


SECTION 4.04.          ABSOLUTE TRIPLE NET LEASE.  THIS LEASE IS WHAT IS
COMMONLY CALLED AN “ABSOLUTE TRIPLE NET LEASE,” IT BEING UNDERSTOOD THAT LESSOR
SHALL RECEIVE THE BASE RENT SET FORTH IN SECTION 4.01. FREE AND CLEAR OF ANY AND
ALL EXPENSES, COSTS, IMPOSITIONS, TAXES, ASSESSMENTS, LIENS OR CHARGES OF ANY
NATURE WHATSOEVER.  LESSEE SHALL PAY ALL RENT IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA TO LESSOR AT THE NOTICE ADDRESS STATED HEREIN OR TO SUCH OTHER
PERSONS OR AT SUCH OTHER PLACES AS LESSOR MAY DESIGNATE IN WRITING ON OR BEFORE
THE DUE DATE SPECIFIED FOR

 

7

--------------------------------------------------------------------------------


 

same without prior demand, set-off or deduction of any nature whatsoever.  It is
the intention of the parties hereto that this Lease shall not be terminable for
any reason by Lessee except as herein expressly provided in Section 3.01, and
that, except as herein expressly provided in Articles III, VIII and XIII,
concerning delay, destruction and condemnation, Lessee shall in no event be
entitled to any abatement of or reduction in rent payable under this Lease.  Any
present or future law to the contrary shall not alter this agreement of the
parties.


 


SECTION 4.05.          ADDITIONAL RENT.  IN ADDITION TO THE BASE RENT RESERVED
BY SECTION 4.01., LESSEE SHALL PAY, AS ADDITIONAL RENT (I) 100% AS TO AMOUNTS
APPLICABLE SOLELY TO THE PREMISES AND LESSEE’S SHARE AS TO AMOUNTS APPLICABLE TO
THE PROJECT OR COMMON AREA OF ALL TAXES, ASSESSMENTS, FEES AND OTHER IMPOSITIONS
PAYABLE BY LESSEE IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE IX, AND INSURANCE
PREMIUMS IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE VII, (II) LESSEE’S SHARE
OF OPERATING EXPENSES DEFINED BELOW, AND (III) ANY OTHER CHARGES, COSTS AND
EXPENSES (INCLUDING APPROPRIATE RESERVES THEREFOR) WHICH ARE CONTEMPLATED OR
WHICH MAY ARISE UNDER ANY PROVISION OF THIS LEASE DURING THE LEASE TERM, PLUS A
MANAGEMENT FEE TO LESSOR EQUAL TO 3% OF THE BASE RENT.  THE MANAGEMENT FEE IS
DUE AND PAYABLE, IN ADVANCE, WITH EACH INSTALLMENT OF BASE RENT.  ALL OF SUCH
CHARGES, COSTS, EXPENSES, MANAGEMENT FEE AND ALL OTHER AMOUNTS PAYABLE BY LESSEE
HEREUNDER, SHALL CONSTITUTE ADDITIONAL RENT, AND UPON THE FAILURE OF LESSEE TO
PAY ANY OF SUCH CHARGES, COSTS OR EXPENSES, LESSOR SHALL HAVE THE SAME RIGHTS
AND REMEDIES AS OTHERWISE PROVIDED IN THIS LEASE FOR THE FAILURE OF LESSEE TO
PAY BASE RENT.


 


SECTION 4.06.          LETTER OF CREDIT SECURITY.  ON OR BEFORE TRANSFER DATE,
AS DEFINED IN THE ASSIGNMENT AND ASSUMPTION OF MASTER LEASE, PARTIAL TERMINATION
OF MASTER LEASE AND ASSIGNMENT AND ASSUMPTION OF SUBLEASES (“ASSIGNMENT”),
LESSEE SHALL DELIVER TO LESSOR AN UNCONDITIONAL, IRREVOCABLE, STANDBY LETTER OF
CREDIT, WITHOUT DOCUMENTS, IN THE AMOUNT OF ONE MILLION DOLLARS ($1,000,000.00),
ISSUED OR CONFIRMED BY A COMMERCIAL MONEY CENTER BANK REASONABLY SATISFACTORY TO
LESSOR WITH RETAIL BRANCHES IN SAN FRANCISCO, CALIFORNIA, DESIGNATING EITHER (1)
LESSOR AS BENEFICIARY OR (2) IF REQUIRED BY LESSOR’S LENDER(S), (A) LESSOR AND
LESSOR’S LENDER(S) AS CO-BENEFICIARIES OR (B) LESSOR’S LENDER(S) AS
BENEFICIARY(IES), WHICH LETTER OF CREDIT SHALL BE DRAWABLE IN WHOLE OR IN PART,
AND PROVIDING FOR PAYMENT IN CHICAGO, ILLINOIS ON PRESENTATION OF THE
BENEFICIARY’S(IES’) DRAFTS ON SIGHT, AND OTHERWISE FROM A BANK AND IN A FORM
ACCEPTABLE TO LESSOR (THE “LETTER OF CREDIT”).  THE LETTER OF CREDIT (1) SHALL
PROVIDE FOR AUTOMATIC ANNUAL EXTENSIONS, WITHOUT AMENDMENT (SO-CALLED
“EVERGREEN” PROVISION) WITH A FINAL EXPIRY DATE NO SOONER THAN ONE HUNDRED (100)
DAYS AFTER THE END OF THE LEASE TERM, (2) SHALL PROVIDE THAT IS GOVERNED BY THE
UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISIONS)
INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION 500 OR INTERNATIONAL STANDARD
PRACTICE 1998 (ISP 98), INTERNATIONAL CHAMBER OF COMMERCE PRACTICE, PUBLICATION
NO. 590, AND (3) MAY BE CANCELABLE IF, AND ONLY IF, THE ISSUING BANK DELIVERS TO
THE BENEFICIARY(IES) NO LESS THAN NINETY (90) DAYS ADVANCE WRITTEN NOTICE OF THE
ISSUING BANK’S INTENT TO CANCEL.  LESSEE SHALL PAY ALL COSTS, EXPENSES, POINTS
AND/OR FEES INCURRED BY LESSEE IN OBTAINING THE LETTER OF CREDIT.

 

The Letter of Credit shall further provide that the beneficiary(ies) may draw on
the Letter of Credit, in whole or in part, and retain, if (i) within one hundred
(100) days following Lessor’s receipt of the Termination Payment hereunder, a
bankruptcy or other similar insolvency proceeding (e.g., an assignment for the
benefit of creditors) under state law is commenced by or against BroadVision, or
(ii) BroadVision shall fail to pay either the First Installment or the Second
Installment, as provided for in the Assignment.

 

8

--------------------------------------------------------------------------------


 

If, for any reason whatsoever, the Letter of Credit Security becomes subject to
cancellation or expiration during the term of the Lease, within forty-five (45)
days prior to expiration of the Letter of Credit, Lessee shall cause the issuing
bank (or another bank meeting the criteria set forth in this Section 4.06) to
issue and deliver to Lessor a replacement Letter of Credit.  The replacement
Letter of Credit shall be in the same amount as the original Letter of Credit
and shall be on the terms and conditions set forth in this Section 4.06. 
Failure of Lessee to cause the replacement Letter of Credit to be issued
forty-five (45) days prior to the then pending expiration or cancellation shall
entitle the beneficiary(ies) to fully draw down on the existing Letter of Credit
and, at Lessor’s election, such failure to deliver a replacement Letter of
Credit shall be an event of default under this Lease without any notice and cure
period.

 

During the term of the Lease, Lessor may request a change to the
beneficiary(ies) under the Letter of Credit to a successor of Lessor and/or
Lessor’s lender(s).  Lessee agrees to cooperate and to cause the issuing bank,
at Lessor’s cost, to timely issue a new or modified Letter of Credit to
effectuate the designation of any successor beneficiary(ies), which shall
otherwise be on the terms and conditions as the original Letter of Credit. 
Lessor shall surrender the existing Letter of Credit to Lessee simultaneously
with Lessee’s delivery of the new Letter of Credit to the designated successor
beneficiary(ies).

 

The Letter of Credit shall be held by Lessor or Lessor’s lender(s) as security
for the faithful performance by Lessee of all of the terms, covenants, and
conditions of this Lease applicable to Lessee, and of Lessee’s indemnification
obligations under Article 11 of the Assignment.  If Lessee defaults with respect
to any provision of this Lease, including but not limited to the provisions
relating to the condition of the Premises upon Lease Termination, or if Lessee
shall fail to honor its indemnification obligations under Article 11 of the
Assignment, the beneficiary(ies) may (but shall not be required to) draw on the
Letter of Credit, in whole or in part, and use, apply or retain all or any part
of the proceeds of such draw for the payment of any amount which Lessor may
spend by reason of Lessee’s default or to compensate Lessor for any loss or
damage which Lessor actually suffers by reason of Lessee’s default.  If any
portion of the Letter of Credit is so used or applied, Lessee shall, within ten
days after written demand therefore, deposit cash with Lessor in an amount equal
to restore the Letter of Credit to its original amount, or deliver a replacement
letter of credit to Lessor, in accordance with the provisions of this Section
4.06, or restore the Letter of Credit to its original amount.  Lessee’s failure
to so restore the Letter of Credit to its original amount shall be a default by
Lessee under the Lease.  The rights of Lessor pursuant to this Section 4.06 are
in addition to any rights which Lessor may have pursuant to Article 12 below. 
If Lessee fully and faithfully performs every provision of this Lease to be
performed by it, the Letter of Credit and any balance thereof drawn upon and
held (and not used or applied) by Lessor at the time shall be returned (without
interest) to Lessee (or, at Lessor’s option, to the last assignee of Lessee’s
interests hereunder) within one hundred (100) days after Lease expiration or
termination and Lessee’s vacation and surrender of the Premises, unless such
termination is the result of a material default or breach of this Lease by
Lessee.  The proceeds of any draw of the Letter of Credit shall not be required
to be kept separate from the beneficiary’s(ies’) general funds or be deemed a
trustee of same, and any such proceeds shall be for the sole benefit and account
of, and may be retained (unconditionally) by, Lessor or Lessor’s lender(s).

 

9

--------------------------------------------------------------------------------


 


SECTION 4.07.          OPERATING EXPENSES.

 


(A)           DEFINITION.  “OPERATING EXPENSES” SHALL MEAN AND INCLUDE, TO THE
EXTENT NOT BILLED AS A COST OR EXPENSE OF THE PREMISES OR PURSUANT TO ARTICLE
VII OR IX, ALL COSTS AND EXPENSES OF EVERY KIND AND NATURE PAID OR INCURRED BY
LESSOR (WHETHER OBLIGATED TO DO SO OR UNDERTAKEN AT LESSOR’S DISCRETION) IN THE
OPERATION, MAINTENANCE AND REPLACEMENT OF THE BUILDING, PROJECT AND COMMON
AREAS, INCLUDING COMMON AREA BUILDINGS AND IMPROVEMENTS LOCATED WITHIN THE
PROJECT AND INCLUDING COMMON AREAS LOCATED IN THE BUILDING.  SUCH COST AND
EXPENSES SHALL INCLUDE, BUT NOT BE LIMITED TO, COSTS OF MANAGEMENT; CLEANING;
LIGHTING; THE COSTS OF MAINTAINING, REPAIRING AND REPLACING ALL COMMON AREA
IMPROVEMENTS (REPLACING SHALL BE DEEMED TO INCLUDE BUT NOT BE LIMITED TO THE
REPLACEMENT OF LIGHT POLES AND FIXTURES, STORM AND SANITARY SEWERS, PARKING
LOTS, DRIVEWAYS AND ROADS AS WELL AS BUILDING ELEVATORS, STAIRWAYS, FLOORS AND
WALLS IN THE COMMON AREA AND BUILDING, ROOF, ROOF MEMBRANE AND OTHER BUILDING
ELEMENTS WHICH ARE THE RESPONSIBILITY OF LESSOR TO MAINTAIN, REPAIR AND REPLACE
UNDER THIS LEASE), REPAIRS TO AND MAINTENANCE OF THE STRUCTURAL AND
NON-STRUCTURAL PORTIONS OF THE AMENITY/ATHLETIC FACILITY; SUPPLIES, TOOLS,
EQUIPMENT AND MATERIALS USED IN THE OPERATION AND MAINTENANCE OF THE PROJECT;
SNOW REMOVAL; PARKING LOT STRIPING; REMOVAL OF TRASH, RUBBISH, GARBAGE AND OTHER
REFUSE; PAINTING; REMOVAL OF GRAFFITI; PAINTING OF EXTERIOR WALLS; LANDSCAPING;
PROVIDING SECURITY TO THE EXTENT LESSOR DETERMINES IN ITS SOLE DISCRETION TO DO
SO (INCLUDING SECURITY SYSTEMS AND/OR SYSTEMS DESIGNED TO SAFEGUARD LIFE OR
PROPERTY AGAINST ACTS OF GOD AND/OR CRIMINAL AND/OR NEGLIGENT ACTS, AND THE
COSTS OF MAINTAINING OF SAME); PUBLIC LIABILITY, PROPERTY DAMAGE, FIRE
INSURANCE, EARTHQUAKE AND FLOOD COVERAGE, ALL RISK OR SPECIAL FORM INSURANCE
COVERAGE, RENT INTERRUPTION INSURANCE COVERAGE, THE COSTS OF EXCESS AWARD ABOVE
INSURANCE AGGREGATE, TOTAL COMPENSATION AND BENEFITS (INCLUDING PREMIUMS FOR
WORKERS’ COMPENSATION AND OTHER INSURANCE) PAID TO OR ON BEHALF OF EMPLOYEES,
INCLUDING BUT NOT LIMITED TO FULL OR PART TIME ON-SITE MANAGEMENT OR MAINTENANCE
PERSONNEL; PERSONAL PROPERTY TAXES; FIRE PROTECTION AND FIRE HYDRANT CHARGES
(INCLUDING FIRE PROTECTION SYSTEM SIGNALING DEVICES, NOW OR HEREAFTER REQUIRED,
AND THE COSTS OF MAINTAINING OF SAME); WATER AND SEWER CHARGES; UTILITY CHARGES;
LICENSE AND PERMIT FEES NECESSARY TO OPERATE AND MAINTAIN THE BUILDING AND
PROJECT; THE INITIAL COST OF OR THE REASONABLE DEPRECIATION OF EQUIPMENT USED IN
OPERATING AND MAINTAINING THE BUILDING, PROJECT AND COMMON AREAS AND RENT PAID
FOR LEASING ANY SUCH EQUIPMENT; REASONABLE COST OF ON OR OFF SITE STORAGE SPACE
OF ANY AND ALL ITEMS USED IN CONJUNCTION WITH THE OPERATION, MAINTENANCE AND
MANAGEMENT OF THE PROJECT, INCLUDING BUT NOT LIMITED TO TOOLS, MACHINERY,
RECORDS, DECORATIONS, TABLES, BENCHES, SUPPLIES AND METERS; THE COST OF AND
INSTALLATION COST OF ANY AND ALL ITEMS WHICH ARE INSTALLED FOR THE PURPOSE OF
REDUCING OPERATING EXPENSES, INCREASING BUILDING OR PUBLIC SAFETY OR WHICH MAY
BE THEN REQUIRED BY GOVERNMENTAL AUTHORITY, LAWS, STATUTES, ORDINANCES AND/OR
REGULATIONS, A USE PRIVILEGE CONSISTING OF BASE RENT AND OPERATING EXPENSES
ALLOCATED TO THE AMENITIES/ATHLETIC FACILITY AND ALL COSTS AND EXPENSES ARISING
FROM THE OPERATION OF SAME.  LESSOR SHALL APPLY ALL OF THE FOLLOWING AMOUNTS
RECEIVED BY LESSOR TO REDUCE OPERATING EXPENSES; (1) FEES PAID BY ANY USER OTHER
THAN TENANTS OF THE PROJECT (INCLUDING, WITHOUT LIMITATION, THE PUBLIC AND
LESSEE’S EMPLOYEES) FOR USE OF THE AMENITIES/ATHLETIC FACILITY AND ANY OF THE
OTHER COMMON AREAS; (2) BASE RENT AND ADDITIONAL RENT PAID BY THE OPERATORS OF
THE AMENITIES/ATHLETIC FACILITY AND ANY OF THE OTHER COMMON AREAS.  LESSOR
AGREES TO USE COMMERCIALLY REASONABLE EFFORTS TO SEEK SUCH AMOUNTS TO REDUCE THE
AMOUNT OF OPERATING EXPENSES PAYABLE BY LESSEE HEREUNDER, BEARING IN MIND THE
AMENITY NATURE OF THE COMMON AREAS AND RESTRICTIONS IMPOSED BY THE CITY.

 

10

--------------------------------------------------------------------------------


 


(B)           PAYMENT.  LESSEE SHALL PAY LESSEE’S SHARE OF OPERATING EXPENSES IN
MONTHLY INSTALLMENTS ON THE FIRST DAY OF EACH MONTH IN AN AMOUNT SET FORTH IN A
WRITTEN ESTIMATE BY LESSOR.  LESSOR AGREES THAT IT WILL BASE ITS ESTIMATE ON
LESSOR’S EXPERIENCE IN MANAGING OFFICE/RESEARCH AND DEVELOPMENT PROJECTS AND IN
A REASONABLE MANNER.  WITHIN NINETY (90) DAYS FOLLOWING THE END OF THE PERIOD
USED BY LESSOR IN ESTIMATING LESSOR’S COST, LESSOR SHALL FURNISH TO LESSEE A
STATEMENT (HEREINAFTER REFERRED TO AS “LESSOR’S STATEMENT”) OF THE ACTUAL AMOUNT
OF LESSEE’S SHARE OF SUCH OPERATING EXPENSES FOR SUCH PERIOD.  WITHIN THIRTY
(30) DAYS THEREAFTER, LESSEE SHALL PAY TO LESSOR, AS ADDITIONAL RENT, OR LESSOR
SHALL REMIT TO LESSEE, AS THE CASE MAY BE, THE DIFFERENCE BETWEEN THE ESTIMATED
AMOUNTS PAID BY LESSEE AND THE ACTUAL AMOUNT OF LESSEE’S SHARE OF OPERATING
EXPENSES FOR SUCH PERIOD AS SHOWN BY SUCH STATEMENT.  LESSEE’S SHARE OF
OPERATING EXPENSES FOR THE ENSUING ESTIMATION PERIOD SHALL BE ADJUSTED UPWARD OR
DOWNWARD BASED UPON LESSOR’S STATEMENT.

 


(C)           LESSEE’S SHARE.  FOR PURPOSES HEREOF, “LESSEE’S SHARE” SHALL MEAN
(I) AS TO AMOUNTS ALLOCABLE SOLELY TO THE BUILDING OR BUILDING COMMON AREA (AND
WITH RESPECT TO REAL PROPERTY TAX, ALSO TO THE LEGAL PARCEL IN WHICH THE
BUILDING IS LOCATED), THE RENTABLE AREA OF THE PREMISES DIVIDED BY THE RENTABLE
AREA OF THE BUILDING, AND (II) AS TO AMOUNTS ALLOCABLE TO THE PROJECT OR PROJECT
COMMON AREA, THE RENTABLE AREA OF THE PREMISES DIVIDED BY THE RENTABLE AREA OF
ALL PROJECT BUILDINGS (IRRESPECTIVE OF WHETHER THEY ARE RENTED), IN EACH CASE
MEASURED (AT THE TIME IN QUESTION) ON A DRIPLINE BASIS.

 


(D)           EXCLUSIONS.  FOR PURPOSES OF THIS LEASE, THE TERM OPERATING
EXPENSES SHALL NOT INCLUDE (AND LESSEE SHALL HAVE NO LIABILITY FOR) ANY OF THE
FOLLOWING:  SCHOOL FEES AND OTHER CHARGES IMPOSED UNDER THE DEVELOPMENT
AGREEMENT; CONSTRUCTION COSTS OF THE PACIFIC SHORES INFRASTRUCTURE (AS DEFINED
IN THE DEVELOPMENT AGREEMENT); CONSTRUCTION COSTS OF ANY CHILD CARE FACILITY AT
THE PROJECT OR PAYMENT TO THE CITY OF REDWOOD CITY (THE “CITY”) IN LIEU OF
CONSTRUCTING THE CHILD CARE FACILITY; CONSTRUCTION OF ANY COMMON AREA
IMPROVEMENTS; TRAFFIC MITIGATION PAYMENTS DUE UNDER SECTION 13 OF THE
DEVELOPMENT AGREEMENT; LEGAL FEES, PERMIT FEES, ARCHITECTURAL AND ENGINEERING
FEES RELATED TO THE DEVELOPMENT AND CONSTRUCTION OF THE PROJECT; ANY OFF-SITE
IMPROVEMENTS (OTHER THAN THE WIDENING OF SEAPORT BOULEVARD AS SET FORTH BELOW);
THE PURCHASE OF SANITARY SEWER CAPACITY; COSTS TO FILL WETLANDS AT THE PROJECT
OR RESTORE WETLANDS HABITAT; COSTS TO RELOCATE POWER LINES OR OTHER UTILITIES;
MARKETING COSTS, COSTS OF LEASING COMMISSIONS, ATTORNEYS’ FEES AND OTHER COSTS
AND EXPENSES INCURRED IN CONNECTION WITH NEGOTIATIONS OR DISPUTES WITH
PROSPECTIVE TENANTS OR OTHER OCCUPANTS OF THE PROJECT; COSTS INCURRED BY LESSOR
IN THE REPAIRS, CAPITAL ADDITIONS, ALTERATIONS OR REPLACEMENTS MADE OR INCURRED
TO RECTIFY OR CORRECT DEFECTS IN DESIGN, MATERIALS OR WORKMANSHIP IN CONNECTION
WITH THE PROJECT; COSTS (INCLUDING PERMIT, LICENSE AND INSPECTION COSTS)
INCURRED IN RENOVATING OR OTHERWISE IMPROVING, DECORATING OR REDECORATING
RENTABLE SPACE FOR PROSPECTIVE TENANTS OR VACANT RENTABLE SPACE; COSTS INCURRED
DUE TO THE VIOLATION BY LESSOR OF THE TERMS, COVENANTS AND CONDITIONS OF ANY
LEASE OR LICENSE OF SPACE IN THE PROJECT; COSTS OF GENERAL OVERHEAD AND GENERAL
ADMINISTRATIVE EXPENSES, NOT INCLUDING MANAGEMENT FEES AND BUILDING OFFICE
EXPENSES WHICH ARE INCLUDED IN OPERATING EXPENSES BY LANDLORDS OF COMPARABLE
BUILDINGS; MARKETING COSTS, LEGAL FEES, SPACE PLANNER’S FEES, AND ADVERTISING
AND PROMOTIONAL EXPENSES AND BROKERAGE FEES INCURRED IN CONNECTION WITH THE
ORIGINAL DEVELOPMENT, SUBSEQUENT IMPROVEMENT, OR ORIGINAL OR FUTURE LEASING OF
THE PROJECT; ANY BAD DEBT LOSS, RENT LOSS, OR RESERVES FOR BAD DEBTS OR RENT
LOSS; COSTS ASSOCIATED WITH THE OPERATION OF THE BUSINESS OF THE PARTNERSHIP OR
ENTITY WHICH CONSTITUTES THE LESSOR, AS THE SAME ARE DISTINGUISHED FROM THE
COSTS OF OPERATION OF THE PROJECT (WHICH SHALL SPECIFICALLY INCLUDE, BUT NOT

 

11

--------------------------------------------------------------------------------


 

be limited to, costs of partnership accounting and legal matters, costs of
defending any lawsuits with any mortgagee (except as the actions of the Lessee
may be in issue), costs of selling, syndicating, financing, mortgaging or
hypothecating any of the Lessor’s interest in the Project, and costs incurred in
connection with any disputes between Lessor and its employees, between Lessor
and Project management, or between Lessor and other tenants or occupants, and
Lessor’s general corporate overhead and general and administrative expenses);
the wages and benefits of any employee who does not devote substantially all of
his or her employed time to the Project unless such wages and benefits are
prorated to reflect time spent on operating and managing the Project vis-à-vis
time spent on matters unrelated to operating and managing the Project; provided,
that in no event shall Operating Expenses for purposes of this Lease include
wages and/or benefits attributable to personnel above the level of Project
manager or Project engineer; interest, charges and fees incurred on debt,
payments on mortgages and amounts paid as ground rental for the real property
underlying the Project by the Lessor; any costs covered by any warranty, rebate,
guarantee or service contract which are actually collected by Lessor (which
shall not prohibit Lessor from passing through the costs of any such service
contract if otherwise includable in Operating Expenses); interest, late charges
and tax penalties incurred as a result of Lessor’s gross negligence, inability
or unwillingness to make payments or file returns when due; any expense, to the
extent Lessor receives reimbursement for such costs, to remedy damage caused by
or resulting from the gross negligence of any licensees in the Project,
including their agents, contractors and employees; reserves for anticipated
future expenses; costs or repairs or other work occasioned by fire, casualty or
other risk to the extent of proceeds received from insurance maintained (or
obligated to be maintained pursuant to this Lease) by Lessor; costs, fines, or
fees incurred by Lessor due to Lessor’s violations of any federal, state or
local law, statute or ordinance, or any rule, regulation, judgment or decree of
any governmental rule or authority; any costs representing an amount paid to a
person, firm, corporation or other entity related to Lessor which is in excess
of the amount which would have been paid in the absence of such relationship;
capital costs incurred to bring the Building or the Project into compliance as
of the Commencement Date with any use permit or design permit, any CC&R’s,
underwriter’s requirements, or Laws applicable to the Premises, the Building or
the Project.  Nothing contained in this Section shall prohibit or limit Lessor
from passing through, in Article IX, any one or more specified items as part of
the Community Facility District Bond.

 


SECTION 4.08.          LESSEE’S RIGHT TO REVIEW SUPPORTING DATA.

 

(1)           EXERCISE OF RIGHT BY LESSEE.  PROVIDED THAT LESSEE IS NOT IN
DEFAULT UNDER THIS LEASE AND PROVIDED FURTHER THAT LESSEE STRICTLY COMPLIES WITH
THE PROVISIONS OF THIS PARAGRAPH, LESSEE SHALL HAVE THE RIGHT TO REASONABLY
REVIEW SUPPORTING DATA FOR ANY PORTION OF A LESSOR’S STATEMENT THAT LESSEE
CLAIMS IS INCORRECT.  IN ORDER FOR LESSEE TO EXERCISE ITS RIGHT UNDER THIS
PARAGRAPH, LESSEE SHALL, WITHIN THIRTY (30) DAYS AFTER ANY SUCH LESSOR’S
STATEMENT IS SENT, DELIVER A WRITTEN NOTICE TO LESSOR SPECIFYING THE PORTIONS OF
THE LESSOR’S STATEMENT THAT ARE CLAIMED TO BE INCORRECT, AND LESSEE SHALL
SIMULTANEOUSLY PAY TO LESSOR ALL AMOUNTS DUE FROM LESSEE TO LESSOR AS SPECIFIED
IN THE LESSOR’S STATEMENT.  EXCEPT AS EXPRESSLY SET FORTH IN SUBPARAGRAPH 3
BELOW, IN NO EVENT SHALL LESSEE BE ENTITLED TO WITHHOLD, DEDUCT, OR OFFSET ANY
MONETARY OBLIGATION OF LESSEE TO LESSOR UNDER THE LEASE INCLUDING, WITHOUT
LIMITATION, LESSEE’S OBLIGATION TO MAKE ALL BASE RENT PAYMENTS AND ALL PAYMENTS
FOR ADDITIONAL RENT PENDING THE COMPLETION OF, AND REGARDLESS OF THE RESULTS OF,
ANY REVIEW UNDER THIS PARAGRAPH.  THE RIGHT TO REVIEW GRANTED TO LESSEE UNDER
THIS PARAGRAPH MAY ONLY BE EXERCISED ONCE FOR ANY LESSOR’S

 

12

--------------------------------------------------------------------------------


 

statement, and if Lessee fails to meet any of the above conditions as a
prerequisite to the exercise of such right, the right of Lessee under this
Paragraph for a particular Lessor’s statement shall be deemed waived.

 

(2)           PROCEDURES FOR REVIEW.  LESSEE ACKNOWLEDGES THAT LESSOR MAINTAINS
ITS RECORDS FOR THE BUILDING AND PROJECT AT ITS OFFICES IN SAN FRANCISCO, AND
LESSEE THEREFORE AGREES THAT ANY REVIEW OF SUPPORTING DATA UNDER THIS PARAGRAPH
SHALL OCCUR AT SUCH LOCATION.  ANY REVIEW TO BE CONDUCTED UNDER THIS PARAGRAPH
SHALL BE AT THE SOLE EXPENSE OF LESSEE AND SHALL BE CONDUCTED BY AN INDEPENDENT
(I.E. NOT THEN ENGAGED BY LESSEE FOR ANY OTHER PURPOSES) FIRM OF CERTIFIED
PUBLIC ACCOUNTANTS OF NATIONAL STANDING.  LESSEE ACKNOWLEDGES AND AGREES THAT
ANY SUPPORTING DATA REVIEWED UNDER THIS PARAGRAPH CONSTITUTE CONFIDENTIAL
INFORMATION OF LESSOR, WHICH SHALL NOT BE DISCLOSED TO ANYONE OTHER THAN THE
ACCOUNTANTS PERFORMING THE REVIEW AND THE PRINCIPALS OF LESSEE WHO RECEIVE THE
RESULTS OF THE REVIEW.  THE DISCLOSURE OF SUCH INFORMATION TO ANY OTHER PERSON,
WHETHER OR NOT CAUSED BY THE CONDUCT OF LESSEE, SHALL CONSTITUTE A MATERIAL
BREACH OF THIS LEASE.

 

(3)           FINDING OF ERROR.  ANY ERRORS DISCLOSED BY THE REVIEW OF
SUPPORTING DATA UNDER THIS PARAGRAPH SHALL BE PROMPTLY CORRECTED, PROVIDED THAT
LESSOR SHALL HAVE THE RIGHT TO CAUSE ANOTHER REVIEW OF THE SUPPORTING DATA TO BE
MADE BY AN INDEPENDENT (I.E. NOT THEN ENGAGED BY LESSOR FOR ANY OTHER PURPOSES)
FIRM OF CERTIFIED PUBLIC ACCOUNTANTS OF NATIONAL STANDING.  IN THE EVENT OF A
DISAGREEMENT BETWEEN THE TWO ACCOUNTING FIRMS, THE REVIEW THAT DISCLOSES THE
LEAST AMOUNT OF DEVIATION FROM THE LESSOR’S STATEMENT SHALL BE DEEMED TO BE
CORRECT AND ITS REVIEW SHALL BE FINAL AND BINDING ON BOTH LESSOR AND LESSEE.  IF
THE RESULTS OF THE REVIEW OF SUPPORTING DATA TAKING INTO ACCOUNT, IF APPLICABLE,
THE RESULTS OF ANY ADDITIONAL REVIEW CAUSED BY LESSOR REVEAL THAT LESSEE HAS
OVERPAID OBLIGATIONS FOR A PRECEDING PERIOD, THE AMOUNT OF SUCH OVERPAYMENT
SHALL BE CREDIT AGAINST LESSEE’S SUBSEQUENT INSTALLMENT OBLIGATIONS TO PAY ITS
SHARE OF ADDITIONAL RENT.  IN THE EVENT THAT SUCH RESULTS SHOW THAT LESSEE HAS
UNDERPAID ITS OBLIGATIONS FOR A PRECEDING PERIOD, THE AMOUNT OF SUCH
UNDERPAYMENT SHALL BE PAID BY LESSEE TO LESSOR WITH THE NEXT SUCCEEDING
INSTALLMENT OBLIGATION OF ADDITIONAL RENT OR, IF THE LEASE HAS TERMINATED, IN
CASH WITHIN THIRTY (30) DAYS AFTER THE DETERMINATION OF UNDERPAYMENT IS
DELIVERED TO LESSEE.  EACH PARTY SHALL PAY THE COST AND EXPENSE OF ITS CHOSEN
ACCOUNTING FIRM.

 

(4)           EFFECT OF LESSEE’S DEFAULT.  IN THE EVENT THAT LESSEE BECOMES IN
DEFAULT OF ITS OBLIGATIONS UNDER THIS LEASE AT ANY TIME DURING THE PENDENCY OF A
REVIEW OF RECORDS UNDER THIS PARAGRAPH, SAID RIGHT TO REVIEW SHALL IMMEDIATELY
CEASE AND THE MATTERS ORIGINALLY SET FORTH IN THE LESSOR’S STATEMENT SHALL BE
DEEMED TO BE CORRECT.

 


ARTICLE V
USE

 


SECTION 5.01.          PERMITTED USE AND LIMITATIONS ON USE.  THE PREMISES SHALL
BE USED AND OCCUPIED ONLY FOR OFFICE, RESEARCH AND DEVELOPMENT, TOGETHER WITH
SUCH ANCILLARY USES WHICH DO NOT CAUSE EXCESSIVE WEAR OF THE PREMISES OR
INCREASE THE POTENTIAL LIABILITY OF LESSOR, AND FOR NO OTHER USE, WITHOUT
LESSOR’S PRIOR WRITTEN CONSENT.  LESSEE SHALL NOT USE, SUFFER OR PERMIT THE USE
OF THE PREMISES IN ANY MANNER THAT WILL TEND TO CREATE WASTE, NUISANCE OR
UNLAWFUL ACTS.  IN NO EVENT SHALL IT BE UNREASONABLE FOR LESSOR TO WITHHOLD ITS
CONSENT AS TO USES WHICH IT DETERMINES WOULD TEND TO INCREASE MATERIALLY THE
WEAR OF THE PREMISES OR ANY PART THEREOF OR INCREASE THE POTENTIAL

 

13

--------------------------------------------------------------------------------


 

liability of Lessor or decrease the marketability, financability, leasability or
value of the Premises, Building or Project.  Lessee shall not do anything in or
about the Premises which will (i) cause structural injury to the Building or
Premises, or (ii) cause damage to any part of the Building except to the extent
reasonably necessary for the installation of Lessee’s trade fixtures and
Lessee’s Alterations, and then only in a manner which has been first approved by
Lessor in writing.  Lessee shall not operate any equipment within the Building
or Premises which will (i) materially damage the Building or the Common Area,
(ii) overload existing electrical systems or other mechanical equipment
servicing the Building, (iii) impair the efficient operation of the sprinkler
system or the heating, ventilating or air conditioning (“HVAC”) equipment within
or servicing the Building, or (iv) damage, overload or corrode the sanitary
sewer system.  Lessee shall not attach, hang or suspend anything from the
ceiling, roof, walls or columns of the Building or set any load on the floor in
excess of the load limits for which such items are designed nor operate hard
wheel forklifts within the Premises.  Any dust, fumes, or waste products
generated by Lessee’s use of the Premises shall be contained and disposed so
that they do not (i) create an unreasonable fire or health hazard, (ii) damage
the Premises, or (iii) result in the violation of any law.  Except as approved
by Lessor, Lessee shall not change the exterior of the Building, or install any
equipment or antennas on or make any penetrations of the exterior or roof of the
Building.  Lessee shall not conduct on any portion of the Premises any sale of
any kind, including any public or private auction, fire sale,
going-out-of-business sale, distress sale or other liquidation sale.  No
materials, supplies, tanks or containers, equipment, finished products or
semifinished products, raw materials, inoperable vehicles or articles of any
nature shall be stored upon or permitted to remain within the outside areas of
the Premises except in fully fenced and screened areas outside the Building
which have been designed for such purpose and have been approved in writing by
Lessor for such use by Lessee.

 


SECTION 5.02.          COMPLIANCE WITH LAW.

 


(A)           LESSOR SHALL DELIVER THE PREMISES TO LESSEE ON THE COMMENCEMENT
DATE (WITHOUT REGARD TO THE USE FOR WHICH LESSEE WILL USE THE PREMISES) FREE OF
VIOLATIONS OF ANY COVENANTS OR RESTRICTIONS OF RECORD, OR ANY APPLICABLE LAW,
BUILDING CODE, REGULATION OR ORDINANCE IN EFFECT ON SUCH COMMENCEMENT DATE,
INCLUDING WITHOUT LIMITATION, THE AMERICANS WITH DISABILITY ACT.


 


(B)           EXCEPT AS PROVIDED IN PARAGRAPH 5.02.(A), LESSEE SHALL, AT
LESSEE’S COST AND EXPENSE, COMPLY PROMPTLY WITH ALL STATUTES, ORDINANCES, CODES,
RULES, REGULATIONS, ORDERS, COVENANTS AND RESTRICTIONS OF RECORD, AND
REQUIREMENTS APPLICABLE TO THE PREMISES AND LESSEE’S USE AND OCCUPANCY OF SAME
IN EFFECT DURING ANY PART OF THE LEASE TERM, WHETHER THE SAME ARE PRESENTLY
FORESEEABLE OR NOT, AND WITHOUT REGARD TO THE COST OR EXPENSE OF COMPLIANCE.  IN
THE EVENT ANY COMPLIANCE UNDER THIS PARAGRAPH 5.02(B) IS NOT CAUSED BY LESSEE’S
PARTICULAR USE OR ALTERATIONS AND WOULD REQUIRE LESSEE TO MAKE ANY CAPITAL
IMPROVEMENT TO THE PREMISES, LESSOR SHALL MAKE SUCH CAPITAL IMPROVEMENT,
AMORTIZE THE COSTS THEREOF (INCLUDING INTEREST AT THE AGREED RATE) OVER THE
USEFUL LIFE OF THE IMPROVEMENT (AS DETERMINED BY LESSOR IN THE REASONABLE
EXERCISE OF ITS DISCRETION) AND CHARGE TO LESSEE AS ADDITIONAL RENT, SUCH
AMORTIZING PORTION TO BE PAID IN EQUAL MONTHLY INSTALLMENTS WITH PAYMENTS OF
BASE RENT.

 


(C)           BY EXECUTING THIS LEASE, LESSEE ACKNOWLEDGES THAT IT HAS REVIEWED
AND SATISFIED ITSELF AS TO ITS COMPLIANCE, OR INTENDED COMPLIANCE WITH THE
APPLICABLE ZONING AND PERMIT LAWS,

 

14

--------------------------------------------------------------------------------


 

hazardous materials and waste requirements, and all other statutes, laws, or
ordinances relevant to the uses stated in Section 5.01., above.


 


SECTION 5.03.          CONDITION OF PREMISES AT COMMENCEMENT DATE.  SUBJECT TO
ALL OF THE TERMS OF THIS LEASE FOR THE CONSTRUCTION OF TENANT IMPROVEMENTS,
LESSOR SHALL DELIVER THE PREMISES TO LESSEE ON THE COMMENCEMENT DATE WITH THE
BUILDING PLUMBING, LIGHTING, HEATING, VENTILATING, AIR CONDITIONING, GAS,
ELECTRICAL, AND SPRINKLER SYSTEMS AND LOADING DOORS, IF ANY, IN PROPER OPERATING
CONDITION.  EXCEPT AS OTHERWISE PROVIDED IN THIS LEASE, LESSEE HEREBY ACCEPTS
THE PREMISES IN THEIR CONDITION EXISTING AS OF THE COMMENCEMENT DATE, SUBJECT TO
ALL APPLICABLE ZONING, MUNICIPAL, COUNTY AND STATE LAWS, ORDINANCES AND
REGULATIONS GOVERNING AND REGULATING THE USE AND CONDITION OF THE PREMISES, AND
ANY COVENANTS OR RESTRICTIONS, LIENS, ENCUMBRANCES AND TITLE EXCEPTIONS OF
RECORD, AND ACCEPTS THIS LEASE SUBJECT THERETO AND TO ALL MATTERS DISCLOSED
THEREBY AND BY ANY EXHIBITS ATTACHED HERETO.  LESSEE ACKNOWLEDGES THAT NEITHER
LESSOR NOR ANY AGENT OF LESSOR HAS MADE ANY REPRESENTATION OR WARRANTY AS TO THE
PRESENT OR FUTURE SUITABILITY OF THE PREMISES FOR THE CONDUCT OF LESSEE’S
BUSINESS.


 


SECTION 5.04.          DEFECTIVE CONDITION AT COMMENCEMENT DATE.  IN THE EVENT
THAT IT IS DETERMINED, AND LESSEE NOTIFIES LESSOR IN WRITING WITHIN ONE YEAR
AFTER THE COMMENCEMENT DATE, THAT ANY OF THE OBLIGATIONS OF LESSOR SET FORTH IN
SECTION 5.02.(A) OR SECTION 5.03. WERE NOT PERFORMED, THEN IT SHALL BE THE
OBLIGATION OF LESSOR, AND THE SOLE RIGHT AND REMEDY OF LESSEE, AFTER RECEIPT OF
WRITTEN NOTICE FROM LESSEE SETTING FORTH WITH SPECIFICITY THE NATURE OF THE
FAILED PERFORMANCE, TO PROMPTLY, WITHIN A REASONABLE TIME AND AT LESSOR’S SOLE
COST, CORRECT SAME.  LESSEE’S FAILURE TO GIVE SUCH WRITTEN NOTICE TO LESSOR
WITHIN ONE YEAR AFTER THE COMMENCEMENT DATE SHALL CONSTITUTE A CONCLUSIVE
PRESUMPTION THAT LESSOR HAS COMPLIED WITH ALL OF LESSOR’S OBLIGATIONS UNDER THE
FOREGOING SECTIONS 5.02. AND 5.03., AND ANY REQUIRED CORRECTION AFTER THAT DATE
SHALL BE PERFORMED BY LESSEE, AT ITS SOLE COST AND EXPENSE.  AT THE END OF THE
FIRST YEAR OF THE LEASE TERM, LESSOR SHALL PROMPTLY ASSIGN TO LESSEE ALL OF
LESSOR’S CONTRACTOR’S, AND/OR MANUFACTURER’S GUARANTEES, WARRANTIES, AND CAUSES
OF ACTION.


 


SECTION 5.05.          BUILDING SECURITY.  LESSEE ACKNOWLEDGES AND AGREES THAT
IT ASSUMES SOLE RESPONSIBILITY FOR SECURITY AT THE PREMISES FOR ITS AGENTS,
EMPLOYEES, INVITEES, LICENSEES, CONTRACTORS, GUESTS AND VISITORS AND WILL
PROVIDE SUCH SYSTEMS AND PERSONNEL FOR SAME INCLUDING, AS IT DEEMS NECESSARY OR
APPROPRIATE AND AT ITS SOLE COST AND EXPENSE.  LESSEE ACKNOWLEDGES AND AGREES
THAT LESSOR DOES NOT INTEND TO PROVIDE ANY SECURITY SYSTEM OR SECURITY PERSONNEL
AT THE PREMISES OR PROJECT INCLUDING, WITHOUT LIMITATION, AT THE COMMON AREAS.


 


SECTION 5.06.          RULES AND REGULATIONS.  LESSOR MAY FROM TIME TO TIME
PROMULGATE REASONABLE AND NONDISCRIMINATORY RULES AND REGULATIONS APPLICABLE FOR
THE CARE AND ORDERLY MANAGEMENT OF THE PREMISES, THE COMMON AREA AND THE
PROJECT.  SUCH RULES AND REGULATIONS SHALL BE BINDING UPON LESSEE UPON DELIVERY
OF A COPY THEREOF TO LESSEE, AND LESSEE AGREES TO ABIDE BY SUCH RULES AND
REGULATIONS.  A COPY OF THE INITIAL RULES AND REGULATIONS IS ATTACHED HERETO AS
EXHIBIT “L.” IF THERE IS A CONFLICT BETWEEN THE RULES AND REGULATIONS AND ANY OF
THE PROVISIONS OF THIS LEASE, THE PROVISIONS OF THIS LEASE SHALL PREVAIL. 
LESSOR SHALL NOT BE RESPONSIBLE FOR THE VIOLATION OF ANY SUCH RULES AND
REGULATIONS BY ANY PERSON, INCLUDING, WITHOUT LIMITATION, LESSEE OR ITS
EMPLOYEES, AGENTS, INVITEES, LICENSEES, GUESTS, VISITORS OR CONTRACTORS.

 

15

--------------------------------------------------------------------------------


 


ARTICLE VI
MAINTENANCE, REPAIRS AND ALTERATIONS

 


SECTION 6.01.          MAINTENANCE OF PREMISES.

 


(A)           THROUGHOUT THE LEASE TERM, LESSEE, AT ITS SOLE COST AND EXPENSE,
SHALL KEEP, MAINTAIN, REPAIR AND REPLACE THE PREMISES (EXCEPT AS PROVIDED IN
6.01.(B)) AND ALL IMPROVEMENTS AND APPURTENANCES IN OR SERVING THE PREMISES,
INCLUDING, WITHOUT LIMITATION, ALL INTERIOR AND EXTERIOR WALLS, ALL DOORS AND
WINDOWS, THE ROOF MEMBRANE, ALL ELEVATORS AND STAIRWAYS, ALL WALL SURFACES AND
FLOOR COVERINGS, ALL TENANT IMPROVEMENTS AND ALTERATIONS, ADDITIONS AND
IMPROVEMENTS INSTALLED DURING THE LEASE TERM, ALL SEWER, PLUMBING, ELECTRICAL,
LIGHTING, HEATING, VENTILATION AND COOLING SYSTEMS, FIRE SPRINKLERS, FIRE SAFETY
AND SECURITY SYSTEMS, FIXTURE AND APPLIANCES AND ALL WIRING AND GLAZING, IN THE
SAME GOOD ORDER, CONDITION AND REPAIR AS THEY ARE IN ON THE COMMENCEMENT DATE,
OR MAY BE PUT IN DURING THE LEASE TERM, REASONABLE WEAR EXCEPTED, PROVIDED THAT
WEAR WHICH COULD BE PREVENTED BY FIRST CLASS MAINTENANCE SHALL NOT BE DEEMED
REASONABLE.

 


(B)           LESSOR, AT ITS SOLE COST AND EXPENSE, SHALL REPAIR DEFECTS IN THE
EXTERIOR WALLS (INCLUDING ALL EXTERIOR GLASS WHICH IS DAMAGED BY STRUCTURAL
DEFECTS IN SUCH EXTERIOR WALLS), SUPPORTING PILLARS, STRUCTURAL WALLS, ROOF
STRUCTURE AND FOUNDATIONS OF THE BUILDING AND SEWER AND PLUMBING SYSTEMS OUTSIDE
THE BUILDING, PROVIDED THAT THE NEED FOR REPAIR IS NOT CAUSED BY LESSEE, IN
WHICH EVENT LESSOR SHALL, AT LESSEE’S SOLE COST AND EXPENSE, REPAIR SAME. 
LESSOR SHALL REPLACE THE EXTERIOR WALLS, STRUCTURAL ROOF, WALLS AND OTHER
ELEMENTS AND ROOF MEMBRANE OF THE BUILDING, THE BUILDING COMMON AREAS (INCLUDING
LOBBIES, STAIRS, HALLWAYS AND ELEVATORS), PORTIONS OF THE BUILDING SYSTEMS NOT
LOCATED WITHIN THE PREMISES OR OTHER LEASED SPACE IN THE BUILDING, THE PARKING
LOT SURFACE, LANDSCAPING, DRAINAGE, IRRIGATION, SPRINKLER AND SEWER AND PLUMBING
SYSTEMS OUTSIDE THE BUILDING SYSTEMS WHEN THE USEFUL LIFE OF EACH HAS EXPIRED,
AND LESSEE SHALL PAY LESSEE’S SHARE OF THAT PORTION OF THE COST OF EACH
REPLACEMENT, TOGETHER WITH ANNUAL INTEREST AT THE AGREED RATE, WHICH SHALL BE
AMORTIZED OVER THE USEFUL LIFE OF EACH SUCH REPLACEMENT APPLICABLE TO THE
BALANCE OF THE LEASE TERM, IN EQUAL MONTHLY INSTALLMENTS DUE AND PAYABLE WITH
INSTALLMENTS OF BASE RENT.  LESSEE SHALL GIVE LESSOR WRITTEN NOTICE OF ANY NEED
OF REPAIRS WHICH ARE THE OBLIGATION OF LESSOR HEREUNDER AND LESSOR SHALL HAVE A
REASONABLE TIME TO PERFORM SAME.  SHOULD LESSOR DEFAULT AS PROVIDED IN SECTION
12.03 WITH RESPECT TO ITS OBLIGATION TO MAKE ANY OF THE REPAIRS ASSUMED BY IT
HEREUNDER WITH RESPECT TO THE PREMISES, LESSEE SHALL HAVE THE RIGHT TO PERFORM
SUCH REPAIRS AND LESSOR AGREES THAT WITHIN THIRTY (30) DAYS AFTER WRITTEN DEMAND
ACCOMPANIED BY DETAILED INVOICE(S), IT SHALL PAY TO LESSEE THE COST OF ANY SUCH
REPAIRS TOGETHER WITH ACCRUED INTEREST FROM THE DATE OF LESSEE’S PAYMENT AT THE
AGREED RATE.  LESSOR SHALL NOT BE LIABLE TO LESSEE, ITS EMPLOYEES, INVITEES, OR
LICENSEES FOR ANY DAMAGE TO PERSON OR PROPERTY, AND LESSEE’S SOLE RIGHT AND
REMEDY SHALL BE THE PERFORMANCE OF SAID REPAIRS BY LESSEE WITH RIGHT OF
REIMBURSEMENT FROM LESSOR OF THE REASONABLE FAIR MARKET COST OF SAID REPAIRS,
NOT EXCEEDING THE SUM ACTUALLY EXPENDED BY LESSEE, TOGETHER WITH ACCRUED
INTEREST FROM THE DATE OF LESSEE’S PAYMENT AT THE AGREED RATE, PROVIDED THAT
NOTHING HEREIN SHALL BE DEEMED TO CREATE A RIGHT OF SETOFF OR WITHHOLDING BY
LESSEE OF BASE RENT OR ADDITIONAL RENT OR ANY OTHER AMOUNTS DUE HEREIN.  LESSEE
HEREBY EXPRESSLY WAIVES ALL RIGHTS UNDER AND BENEFITS OF SECTIONS 1941 AND 1942
OF THE CALIFORNIA CIVIL CODE OR UNDER ANY SIMILAR LAW, STATUTE OR ORDINANCE NOW
OR HEREAFTER IN EFFECT TO MAKE REPAIRS AND OFFSET THE COST OF SAME AGAINST RENT
OR TO WITHHOLD OR DELAY ANY

 

16

--------------------------------------------------------------------------------


 

payment of rent or any other of its obligations hereunder as a result of any
default by Lessor under this Section 6.01.(b).


 


(C)           LESSEE AGREES TO KEEP THE PREMISES, BOTH INSIDE AND OUT, CLEAN AND
IN SANITARY CONDITION AS REQUIRED BY THE HEALTH, SANITARY AND POLICE ORDINANCES
AND REGULATIONS OF ANY POLITICAL SUBDIVISION HAVING JURISDICTION AND TO REMOVE
ALL TRASH AND DEBRIS WHICH MAY BE FOUND IN OR AROUND THE PREMISES.  LESSEE
FURTHER AGREES TO KEEP THE INTERIOR SURFACES OF THE PREMISES, INCLUDING, WITHOUT
LIMITATION, WINDOWS, FLOORS, WALLS, DOORS, SHOWCASES AND FIXTURES CLEAN AND NEAT
IN APPEARANCE.


 


(D)           IF LESSEE REFUSES OR NEGLECTS TO COMMENCE SUCH REPAIRS AND/OR
MAINTENANCE FOR WHICH LESSEE IS RESPONSIBLE UNDER THIS ARTICLE VI WITHIN A
THIRTY (30) DAY PERIOD (OR AS SOON AS PRACTICAL AND IN NO EVENT LATER THAN FIVE
(5) DAYS, IF THE FAILURE TO INITIATE THE REPAIR THREATENS TO CAUSE FURTHER
DAMAGE TO THE PREMISES) AFTER WRITTEN NOTICE FROM LESSOR AND THEREAFTER
DILIGENTLY PROSECUTE THE SAME TO COMPLETION, THEN LESSOR MAY (I) ENTER THE
PREMISES (EXCEPT IN AN EMERGENCY, UPON AT LEAST 24 HOURS ADVANCED WRITTEN
NOTICE) DURING LESSOR’S BUSINESS HOURS AND CAUSE SUCH REPAIRS AND/OR MAINTENANCE
TO BE MADE AND SHALL NOT BE RESPONSIBLE TO LESSEE FOR ANY LOSS OR DAMAGE
OCCASIONED THEREBY AND LESSEE AGREES THAT UPON DEMAND, IT SHALL PAY TO LESSOR
THE REASONABLE COST OF ANY SUCH REPAIRS, NOT EXCEEDING THE SUM ACTUALLY EXPENDED
BY LESSOR, TOGETHER WITH ACCRUED INTEREST FROM THE DATE OF LESSOR’S PAYMENT AT
THE AGREED RATE AND (II) ELECT TO ENTER INTO A MAINTENANCE CONTRACT AT A MARKET
RATE FOR FIRST-RATE MAINTENANCE WITH A THIRD PARTY FOR THE PERFORMANCE OF ALL OR
A PART OF LESSEE’S MAINTENANCE OBLIGATIONS, WHEREUPON, LESSEE SHALL BE RELIEVED
FROM ITS OBLIGATIONS TO PERFORM ONLY THOSE MAINTENANCE OBLIGATIONS COVERED BY
SUCH MAINTENANCE CONTRACT, AND LESSEE SHALL BEAR THE ENTIRE COST OF SUCH
MAINTENANCE CONTRACT WHICH SHALL BE PAID IN ADVANCE, AS ADDITIONAL RENT, ON A
MONTHLY BASIS WITH LESSEE’S BASE RENT PAYMENTS.


 


SECTION 6.02.          MAINTENANCE OF COMMON AREAS.  SUBJECT TO 6.01.(C) AND
SUBJECT TO LESSEE PAYING LESSEE’S SHARE OF THE COST AND EXPENSE FOR SAME
PURSUANT TO SECTION 4.05 AND 4.07 LESSOR SHALL MAINTAIN, REPAIR AND REPLACE ALL
LANDSCAPE, HARDSCAPE AND OTHER IMPROVEMENTS WITHIN THE COMMON AREA AND SHALL
OPERATE AND MANAGE THE AMENITIES/ATHLETIC FACILITY AND OTHER COMMON AREA
FEATURES AND FACILITIES DESCRIBED IN SECTION 2.02 INCLUDING WITHOUT LIMITATION,
ALL LANDSCAPE, HARDSCAPE AND OTHER IMPROVEMENTS WITHIN THE OUTSIDE AREAS OF THE
BUILDING AND THE OTHER PROJECT BUILDINGS, INCLUDING WITHOUT LIMITATION,
LANDSCAPING, CURBS, WALKWAYS, DRIVEWAYS, PARKING AREAS AND LIGHTING AND
SPRINKLER SYSTEMS.

 


SECTION 6.03.          ALTERATIONS, ADDITIONS AND IMPROVEMENTS.  NO ALTERATIONS,
ADDITIONS, OR IMPROVEMENTS (“ALTERATIONS”) SHALL BE MADE TO THE PREMISES BY
LESSEE WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR WHICH LESSOR WILL NOT
UNREASONABLY WITHHOLD, PROVIDED, HOWEVER, THAT LESSEE MAY MAKE ALTERATIONS WHICH
DO NOT AFFECT THE BUILDING SYSTEMS, EXTERIOR APPEARANCE, STRUCTURAL COMPONENTS
OR STRUCTURAL INTEGRITY AND WHICH DO NOT EXCEED COLLECTIVELY FIFTY THOUSAND
DOLLARS ($50,000) IN COST WITHIN ANY TWELVE (12) MONTH PERIOD, WITHOUT LESSOR’S
PRIOR WRITTEN CONSENT.  AS A CONDITION TO LESSOR’S OBLIGATION TO CONSIDER ANY
REQUEST FOR CONSENT HEREUNDER, LESSEE SHALL PAY LESSOR UPON DEMAND FOR THE
REASONABLE COSTS AND EXPENSES OF CONSULTANTS, ENGINEERS, ARCHITECTS AND OTHERS
FOR REVIEWING PLANS AND SPECIFICATIONS AND FOR MONITORING THE CONSTRUCTION OF
ANY PROPOSED ALTERATIONS.  LESSOR MAY REQUIRE LESSEE TO REMOVE ANY SUCH
ALTERATIONS AT THE EXPIRATION OR TERMINATION OF THE LEASE TERM AND TO RESTORE
THE PREMISES TO THEIR PRIOR CONDITION

 

17

--------------------------------------------------------------------------------


 

by written notice given on or before the earlier of (i) the expiration of the
Lease Term or (ii) thirty (30) days after termination prior to the expiration of
the Lease Term of the Lease or (iii) thirty (30) days after a written request
from Lessee for such notice from Lessor provided, that, if Lessee requests same
from Lessor, Lessor will notify Lessee within five (5) business days after
receipt of Lessee’s request and a copy of all plans and specifications for the
proposed Alteration whether it will require removal.  All Alterations to be made
to the Premises shall be made under the supervision of a competent, California
licensed architect and/or competent California licensed structural engineer
(each of whom has been approved by Lessor) and shall be made in accordance with
plans and specifications which have been furnished to and approved by Lessor in
writing prior to commencement of work.  All Alterations shall be designed,
constructed and installed at the sole cost and expense of Lessee by California
licensed architects, engineers, and contractors approved by Lessor, in
compliance with all applicable law, and in good and workmanlike manner.  Any
Alteration except furniture and trade fixtures, shall become the property of
Lessor at the expiration, or sooner termination of the Lease, unless Lessor
directs otherwise, provided that Lessee shall retain title to all furniture and
trade fixtures placed on the Premises.  All heating, lighting, electrical, air
conditioning, full height partitioning (but not moveable, free standing
cubicle-type partitions which do not extend to the ceiling or connect to
Building walls), drapery and carpeting installations made by Lessee together
with all property that has become an integral part of the Premises, shall be and
become the property of Lessor upon the expiration, or sooner termination of the
Lease, and shall not be deemed trade fixtures.  Within thirty (30) days after
completion of any Alteration, Lessee, Lessee shall provide Lessor with a
complete set of “as built” plans for same.

 


SECTION 6.04.          COVENANT AGAINST LIENS.  LESSEE SHALL NOT ALLOW ANY LIENS
ARISING FROM ANY ACT OR OMISSION OF LESSEE TO EXIST, ATTACH TO, BE PLACED ON, OR
ENCUMBER LESSOR’S OR LESSEE’S INTEREST IN THE PREMISES, BUILDING OR PROJECT, OR
ANY PORTION OF EITHER, BY OPERATION OF LAW OR OTHERWISE.  LESSEE SHALL NOT
SUFFER OR PERMIT ANY LIEN OF MECHANICS, MATERIAL SUPPLIERS, OR OTHERS TO BE
PLACED AGAINST THE PREMISES, BUILDING OR THE PROJECT, OR ANY PORTION OF EITHER,
WITH RESPECT TO WORK OR SERVICES PERFORMED OR CLAIMED TO HAVE BEEN PERFORMED FOR
LESSEE OR MATERIALS FURNISHED OR CLAIMED TO HAVE BEEN FURNISHED TO LESSEE OR THE
PREMISES.  LESSOR HAS THE RIGHT AT ALL TIMES TO POST AND KEEP POSTED ON THE
PREMISES ANY NOTICE THAT IT CONSIDERS NECESSARY FOR PROTECTION FROM SUCH LIENS. 
AT LEAST SEVEN (7) DAYS BEFORE BEGINNING CONSTRUCTION OF ANY ALTERATION, LESSEE
SHALL GIVE LESSOR WRITTEN NOTICE OF THE EXPECTED COMMENCEMENT DATE OF THAT
CONSTRUCTION TO PERMIT LESSOR TO POST AND RECORD A NOTICE OF NONRESPONSIBILITY. 
IF ANY SUCH LIEN ATTACHES OR LESSEE RECEIVED NOTICE OF ANY SUCH LIEN, LESSEE
SHALL CAUSE THE LIEN TO BE IMMEDIATELY RELEASED AND REMOVED OF RECORD.  DESPITE
ANY OTHER PROVISION OF THIS LEASE, IF THE LIEN IS NOT RELEASED AND REMOVED
WITHIN TWENTY (20) DAYS AFTER LESSOR DELIVERS NOTICE OF THE LIEN TO LESSEE,
LESSOR MAY IMMEDIATELY TAKE ALL ACTION NECESSARY TO RELEASE AND REMOVE THE LIEN,
WITHOUT ANY DUTY TO INVESTIGATE THE VALIDITY OF IT.  ALL EXPENSES (INCLUDING
REASONABLE ATTORNEY FEES AND THE COST OF ANY BOND) INCURRED BY LESSOR IN
CONNECTION WITH A LIEN INCURRED BY LESSEE OR ITS REMOVAL SHALL BE CONSIDERED
ADDITIONAL RENT UNDER THIS LEASE AND BE IMMEDIATELY DUE AND PAYABLE BY LESSEE. 
NOTHING CONTAINED HEREIN SHALL PROHIBIT LESSEE FROM OBTAINING SECURED FINANCING
FOR PERSONAL PROPERTY AT THE PREMISES.

 


SECTION 6.05.          REIMBURSABLE CAPITAL EXPENDITURES.  EXCEPT FOR ITEMS OF
CAPITAL EXPENDITURES, WHICH ARE TO BE MADE AT LESSOR’S SOLE COST AND EXPENSE
PURSUANT TO THE FIRST SENTENCE OF SECTION 6.01(B) ABOVE, CAPITAL EXPENDITURES,
TOGETHER WITH INTEREST THEREON AT THE

 

18

--------------------------------------------------------------------------------


 

Agreed Rate, for any replacement item at the Common Areas made by Lessor in
excess of Ten Thousand Dollars ($10,000.00) during the Lease Term shall be
amortized over the remaining Lease Term for the useful life of such replacement
item within the numerator being the number of months remaining in the Lease Term
and the denominator being the number of months of the “useful life” of the
improvements.  Lessee shall be obligated for such amortized portion of any such
expenditure in equal monthly installments due and payable with each installment
of Base Rent.

 


ARTICLE VII
INSURANCE

 


SECTION 7.01.          PROPERTY/RENTAL INSURANCE FOR PREMISES.  AT ALL TIMES
DURING THE LEASE TERM, LESSOR SHALL KEEP THE PREMISES, BUILDING AND PROJECT
INSURED AGAINST LOSS OR DAMAGE BY FIRE AND THOSE RISKS NORMALLY INCLUDED IN THE
TERM “ALL RISK,” INCLUDING, WITHOUT LIMITATION, COVERAGE FOR (I) EARTHQUAKE AND
EARTHQUAKE SPRINKLER LEAKAGE, (II) FLOOD, (III) LOSS OF RENTS AND EXTRA EXPENSE
FOR EIGHTEEN (18) MONTHS, INCLUDING SCHEDULED RENT INCREASES, (IV) BOILER AND
MACHINERY, (V) IMPROVEMENTS WHICH ARE PERMANENTLY AFFIXED TO THE PREMISES, AND
(VI) FIRE DAMAGE LEGAL LIABILITY FORM, INCLUDING WAIVER OF SUBROGATION.  LESSEE
SHALL PAY LESSEE’S SHARE OF ANY DEDUCTIBLES.  THE AMOUNT OF SUCH INSURANCE SHALL
NOT BE LESS THAN 100% OF REPLACEMENT COST.  INSURANCE SHALL INCLUDE A BUILDING
ORDINANCE AND INCREASED COST OF CONSTRUCTION ENDORSEMENT INSURING THE INCREASED
COST OF RECONSTRUCTING THE PREMISES INCURRED DUE TO THE NEED TO COMPLY WITH
APPLICABLE STATUTES, ORDINANCES AND REQUIREMENTS OF ALL MUNICIPAL, STATE AND
FEDERAL AUTHORITIES NOW IN FORCE, WHICH OR MAY BE IN FORCE HEREAFTER.  ANY
RECOVERY RECEIVED FROM SAID INSURANCE POLICY SHALL BE PAID TO LESSOR AND
THEREAFTER APPLIED BY LESSOR TO THE RECONSTRUCTION OF THE PREMISES IN ACCORDANCE
WITH THE PROVISIONS OF ARTICLE VIII BELOW.  LESSEE, IN ADDITION TO THE RENT AND
OTHER CHARGES PROVIDED HEREIN, SHALL REIMBURSE LESSOR FOR LESSEE’S SHARE OF THE
COST OF THE PREMIUMS FOR ALL SUCH INSURANCE DESCRIBED HEREIN IN ACCORDANCE WITH
ARTICLE IV.  LESSEE SHALL PAY TO LESSOR ANY DEDUCTIBLE (SUBJECT TO THE ABOVE
CONDITIONS) OWING WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF NOTICE FROM LESSOR
OF THE AMOUNT OWING.  TO THE EXTENT COMMERCIALLY AVAILABLE, LESSOR’S INSURANCE
SHALL HAVE A DEDUCTIBLE NOT GREATER THAN FIFTEEN PERCENT (15%) FOR EARTHQUAKE
AND FIVE PERCENT (5%) FOR THE BASIC “ALL RISK” COVERAGE.  ANY DEDUCTIBLE OVER
$100,000 PAYABLE BY LESSEE HEREUNDER SHALL BE AMORTIZED OVER THE USEFUL LIFE OF
THE REPAIR OR REPLACEMENT, AND CHARGED TO LESSEE AS ADDITIONAL RENT.

 


SECTION 7.02.          PROPERTY INSURANCE FOR FIXTURES AND INVENTORY.  AT ALL
TIMES DURING THE LEASE TERM, LESSEE SHALL, AT ITS SOLE EXPENSE, MAINTAIN
INSURANCE WITH “ALL RISK” COVERAGE ON ANY TENANT IMPROVEMENTS (OTHER THAN
IMPROVEMENTS WHICH ARE PERMANENTLY AFFIXED TO THE PREMISES), ALTERATIONS,
FIXTURES, FURNISHINGS, MERCHANDISE, EQUIPMENT OR PERSONAL PROPERTY IN OR ON THE
PREMISES, WHETHER IN PLACE AS OF THE DATE HEREOF OR INSTALLED HEREAFTER.  THE
AMOUNT OF SUCH INSURANCE SHALL NOT BE LESS THAN ONE HUNDRED PERCENT (100%) OF
THE REPLACEMENT COST THEREOF, AND LESSOR SHALL NOT HAVE ANY RESPONSIBILITY NOR
PAY ANY COST FOR MAINTAINING ANY TYPES OF SUCH INSURANCE.  LESSEE SHALL PAY ALL
DEDUCTIBLES.

 


SECTION 7.03.          LESSOR’S LIABILITY INSURANCE.  DURING THE LEASE TERM,
LESSOR SHALL MAINTAIN A POLICY OF POLICIES OF COMMERCIAL GENERAL LIABILITY
INSURANCE NAMING LESSOR (AND SUCH OTHERS AS DESIGNATED BY LESSOR) AGAINST CLAIMS
AND LIABILITY FOR BODILY INJURY, PERSONAL INJURY AND PROPERTY DAMAGE ON OUR
ABOUT THE PROJECT, WITH COMBINED SINGLE LIMIT COVERAGE IN AN AMOUNT

 

19

--------------------------------------------------------------------------------


 

determined by Lessor in its sole discretion (which amount is currently Fifty
Million Dollars ($50,000,000.00)); provided that if such policy is a blanket
policy that covers properties (other than the Project) owned by Lessor, only
that portion allocable to the Project shall be payable hereunder.  Lessee, in
addition to the rent and other charges provided herein, agrees to pay Lessee’s
Share of the premiums for all such insurance in accordance with Article IV.

 


SECTION 7.04.          LIABILITY INSURANCE CARRIED BY LESSEE.  AT ALL TIMES
DURING THE LEASE TERM (AND ANY HOLDOVER PERIOD) LESSEE SHALL OBTAIN AND KEEP IN
FORCE A COMMERCIAL GENERAL LIABILITY POLICY OF INSURANCE PROTECTING LESSEE,
LESSOR AND ANY LENDER(S) WHOSE NAMES ARE PROVIDED TO LESSEE AS ADDITIONAL
INSUREDS AGAINST CLAIMS AND LIABILITY FOR BODILY INJURY, PERSONAL INJURY AND
PROPERTY DAMAGE BASED UPON INVOLVING OR ARISING OUT OF OWNERSHIP, USE, OCCUPANCY
OR MAINTENANCE OF THE PREMISES.  SUCH INSURANCE SHALL BE ON AN OCCURRENCE BASIS
PROVIDING A SINGLE LIMIT COVERAGE IN AMOUNT OF NOT LESS THAN FIVE MILLION
DOLLARS ($5,000,000) PER OCCURRENCE WITH AN ADDITIONAL LESSORS OR PREMISES
ENDORSEMENTS AND CONTAINING AN “AMENDMENT OF THE POLLUTION EXCLUSION
ENDORSEMENT” FOR DAMAGE CAUSED BY HEAT, SMOKE, FUMES FROM A HOSTILE FIRE.  THE
LIMITS OF SAID INSURANCE REQUIRED BY THIS LEASE AS CARRIED BY LESSEE SHALL NOT,
HOWEVER LIMIT THE LIABILITY OF LESSEE NOR RELIEVE LESSEE OF ANY OBLIGATION
HEREUNDER.  ALL INSURANCE TO BE CARRIED BY LESSEE SHALL BE PRIMARY TO AND NOT
CONTRIBUTORY WITH, ANY SIMILAR INSURANCE CARRIED BY LESSOR WHOSE INSURANCE SHALL
BE CONSIDERED EXCESS INSURANCE ONLY.


 


SECTION 7.05.          LESSEE TO FURNISH PROOF OF INSURANCE.  LESSEE SHALL
FURNISH TO LESSOR PRIOR TO THE COMMENCEMENT DATE, AND AT LEAST THIRTY (30) DAYS
PRIOR TO THE EXPIRATION DATE OF ANY POLICY, CERTIFICATES INDICATING THAT THE
PROPERTY INSURANCE AND LIABILITY INSURANCE REQUIRED TO BE MAINTAINED BY LESSEE
IS IN FULL FORCE AND EFFECT FOR THE TWELVE (12) MONTH PERIOD FOLLOWING SUCH
EXPIRATION DATE; THAT LESSOR HAS BEEN NAMED AS AN ADDITIONAL INSURED TO THE
EXTENT OF CONTRACTUAL LIABILITY ASSUMED IN SECTION 7.07. “INDEMNIFICATION” AND
SECTION 7.08. “LESSOR AS PARTY DEFENDANT”; AND THAT ALL SUCH POLICIES WILL NOT
BE CANCELED UNLESS THIRTY (30) DAYS’ PRIOR WRITTEN NOTICE OF THE PROPOSED
CANCELLATION HAS BEEN GIVEN TO LESSOR.  THE INSURANCE SHALL BE WITH INSURERS
APPROVED BY LESSOR, PROVIDED, HOWEVER, THAT SUCH APPROVAL SHALL NOT BE
UNREASONABLY WITHHELD SO LONG AS LESSEE’S INSURANCE CARRIER HAS A BEST’S
INSURANCE GUIDE RATING NOT LESS THAN A+ VIII.


 


SECTION 7.06.          MUTUAL WAIVER OF CLAIMS AND SUBROGATION RIGHTS.  LESSOR
AND LESSEE HEREBY RELEASE AND RELIEVE THE OTHER, AND WAIVE THEIR ENTIRE CLAIM OF
RECOVERY FOR LOSS OR DAMAGE COVERED BY THE INSURANCE POLICIES REQUIRED TO BE
CARRIED BY LESSOR AND LESSEE PURSUANT TO THIS ARTICLE VII WHEN SUCH PROPERTY
CONSTITUTES THE PREMISES, OR IS IN, ON OR ABOUT THE PREMISES, WHETHER OR NOT
SUCH LOSS OR DAMAGE IS DUE TO THE NEGLIGENCE OF LESSOR OR LESSEE, OR THEIR
RESPECTIVE AGENTS, EMPLOYEES, GUESTS, LICENSEES, INVITEES, OR CONTRACTORS. 
LESSEE AND LESSOR WAIVE ALL RIGHTS OF SUBROGATION AGAINST EACH OTHER ON BEHALF
OF, AND SHALL OBTAIN A WAIVER OF ALL SUBROGATION RIGHTS FROM, ALL PROPERTY AND
CASUALTY INSURERS REFERENCED IN THIS ARTICLE VII.

 


SECTION 7.07.          INDEMNIFICATION AND EXCULPATION.

 


(A)           EXCEPT AS OTHERWISE PROVIDED IN SECTION 7.07.(B), LESSEE SHALL
INDEMNIFY AND HOLD LESSOR FREE AND HARMLESS FROM ANY AND ALL LIABILITY, CLAIMS,
LOSS, DAMAGES, CAUSES OF ACTION (WHETHER IN TORT OR CONTRACT, LAW OR EQUITY, OR
OTHERWISE), EXPENSES, CHARGES, ASSESSMENTS, FINES, AND PENALTIES OF ANY KIND,
INCLUDING WITHOUT LIMITATION, REASONABLE ATTORNEY FEES, EXPERT WITNESS

 

20

--------------------------------------------------------------------------------


 

fees and costs, arising by reason of the death or injury of any person,
including any person who is an employee, agent, invitee, licensee, permittee,
visitor, guest or contractor of Lessee, or by reason of damage to or destruction
of any property, including property owned by Lessee or any person who is an
employee, agent, invitee, permitee, visitor, or contractor of Lessee, caused or
allegedly caused (1) while that person or property is in or about the Premises;
(2) by some condition of the Premises; (3) by some act or omission by Lessee or
its agent, employee, licensee, invitee, guest, visitor or contractor or any
person in, adjacent, on, or about the Premises with the permission, consent or
sufferance of Lessee; (4) by any matter connected to or arising out of Lessee’s
occupation and use of the Premises, or any breach or default in timely
observance or performance of any obligation on Lessee’s part to be observed or
performed under this Lease.

 


(B)           NOTWITHSTANDING THE PROVISIONS OF SECTION 7.07.(A) OF THIS LEASE,
LESSEE’S DUTY TO INDEMNIFY AND HOLD LESSOR HARMLESS SHALL NOT APPLY TO ANY
LIABILITY, CLAIMS, LOSS OR DAMAGES ARISING BECAUSE OF LESSOR’S ACTIVE NEGLIGENCE
OR WILLFUL ACTS OF MISCONDUCT.

 


(C)           LESSEE HEREBY WAIVES ALL CLAIMS AGAINST LESSOR FOR DAMAGES TO
GOODS, WARES AND MERCHANDISE AND ALL OTHER PERSONAL PROPERTY IN, ON OR ABOUT THE
PREMISES AND FOR INJURY OR DEATH TO PERSONS IN, ON OR ABOUT THE PREMISES FROM
ANY CAUSE ARISING AT ANY TIME TO THE FULLEST EXTENT PERMITTED BY LAW.  IN NO
EVENT SHALL LESSOR BE LIABLE (I) FOR LOST PROFITS OR OTHER CONSEQUENTIAL DAMAGES
ARISING FROM ANY CAUSE OR (II) FOR ANY DAMAGE WHICH IS OR COULD BE COVERED BY
THE INSURANCE LESSEE IS REQUIRED TO CARRY UNDER THIS LEASE.


 


SECTION 7.08.          LESSOR AS PARTY DEFENDANT.  IF BY REASON OF AN ACT OR
OMISSION OF LESSEE OR ANY OF ITS EMPLOYEES, AGENTS, INVITEES, LICENSEE,
VISITORS, GUESTS OR CONTRACTORS, LESSOR IS MADE A PARTY DEFENDANT OR A
CROSS-DEFENDANT TO ANY ACTION INVOLVING THE PREMISES OR THIS LEASE, LESSEE SHALL
HOLD HARMLESS AND INDEMNIFY LESSOR FROM ALL LIABILITY OR CLAIMS OF LIABILITY,
INCLUDING ALL DAMAGES, ATTORNEY FEES AND COSTS OF SUIT.

 


ARTICLE VIII
DAMAGE OR DESTRUCTION

 


SECTION 8.01.          DESTRUCTION OF THE PREMISES.

 


(A)           IN THE EVENT OF A PARTIAL DESTRUCTION OF THE PREMISES DURING THE
LEASE TERM FROM ANY CAUSE, LESSOR, UPON RECEIPT OF, AND TO THE EXTENT OF,
INSURANCE PROCEEDS PAID IN CONNECTION WITH SUCH CASUALTY, SHALL FORTHWITH REPAIR
THE SAME, PROVIDED THE REPAIRS CAN BE MADE WITHIN A REASONABLE TIME UNDER STATE,
FEDERAL, COUNTY AND MUNICIPAL APPLICABLE LAW, BUT SUCH PARTIAL DESTRUCTION SHALL
IN NO WAY ANNUL OR VOID THIS LEASE, (EXCEPT AS PROVIDED IN SECTION 8.01.(B)
BELOW) PROVIDED THAT LESSEE SHALL BE ENTITLED TO A PROPORTIONATE CREDIT FOR RENT
EQUAL TO THE PAYMENT OF RENTAL INCOME INSURANCE RECEIVED BY LESSOR; PROVIDED
THAT IF LESSOR FAILED TO CARRY SUCH INSURANCE AS REQUIRED BY ARTICLE VII HEREOF,
LESSEE SHALL NONETHELESS BE ENTITLED TO AN ABATEMENT OF RENT TO THE SAME EXTENT
AS IF LESSOR HAD CARRIED SUCH INSURANCE.  LESSOR SHALL USE DILIGENCE IN MAKING
SUCH REPAIRS WITHIN A REASONABLE TIME PERIOD, ACTS OF GOD, STRIKES AND DELAYS
BEYOND LESSOR’S CONTROL EXCEPTED, IN WHICH INSTANCE THE TIME PERIOD SHALL BE
EXTENDED ACCORDINGLY, AND THIS LEASE SHALL REMAIN IN FULL FORCE AND EFFECT, WITH
THE RENT TO BE PROPORTIONATELY REDUCED AS PROVIDED IN THIS SECTION.  IF THE
PREMISES ARE DAMAGED BY ANY PERIL WITHIN TWELVE (12) MONTHS PRIOR TO THE LAST
DAY OF THE LEASE TERM AND, IN THE REASONABLE OPINION

 

21

--------------------------------------------------------------------------------


 

of the Lessor’s architect or construction consultant, the restoration of the
Premises cannot be substantially completed within ninety (90) days after the
date of such damage and such damage renders unusable more than thirty percent
(30%) of the Premises, Lessor may terminate this Lease on sixty (60) days
written notice to Lessee.


 


(B)           IF THE BUILDING IS DAMAGED OR DESTROYED BY ANY CAUSE TO THE EXTENT
OF MORE THAN FIFTY PERCENT (50%) OF ITS TOTAL RENTABLE AREA DURING THE LEASE
TERM, LESSOR SHALL NOTIFY LESSEE WITHIN SIXTY (60) DAYS AFTER SUCH DAMAGE OR
DESTRUCTION WHETHER IT WILL REPAIR THE SAME WITHIN NINE MONTHS (9) (SUBJECT TO
FORCE MAJEURE DELAYS) FROM THE DATE OF SUCH NOTICE AND IF LESSOR STATES THAT IT
WILL NOT REPAIR WITHIN SAID NINE MONTHS (9) (SUBJECT TO FORCE MAJEURE DELAYS)
THIS LEASE SHALL TERMINATE TEN (10) BUSINESS DAYS AFTER LESSOR GIVES ITS
NOTICE.  IN THE EVENT OF TERMINATION, LESSEE SHALL PAY TO LESSOR ALL INSURANCE
PROCEEDS, IF ANY, RECEIVED BY LESSEE AS A RESULT OF THE DAMAGE OR DESTRUCTION
EXCEPT TO THE EXTENT ALLOCABLE TO THE UNAMORTIZED (OVER THE LEASE TERM) COST OF
ALTERATIONS INSTALLED THEREIN AT LESSEE’S SOLE COST AND EXPENSE.


 


SECTION 8.02.          WAIVER OF CIVIL CODE REMEDIES.  LESSEE HEREBY EXPRESSLY
WAIVES ANY RIGHTS TO TERMINATE THIS LEASE UPON DAMAGE OR DESTRUCTION TO THE
PREMISES, INCLUDING WITHOUT LIMITATION ANY RIGHTS PURSUANT TO THE PROVISIONS OF
SECTION 1932, SUBDIVISIONS 1 AND 2 AND SECTION 1933, SUBDIVISION 4, OF THE
CALIFORNIA CIVIL CODE, AS AMENDED FROM TIME-TO-TIME, AND THE PROVISIONS OF ANY
SIMILAR LAW HEREINAFTER ENACTED.


 


SECTION 8.03.          NO ABATEMENT OF RENTALS.  THE RENTALS AND OTHER CHARGES
DUE UNDER THIS LEASE SHALL NOT BE REDUCED OR ABATED BY REASON OF ANY DAMAGE OR
DESTRUCTION TO THE PREMISES (EXCEPT TO THE EXTENT OF PROCEEDS RECEIVED BY LESSOR
FROM THE RENTAL LOSS INSURANCE; PROVIDED THAT IF LESSOR FAILED TO CARRY SUCH
INSURANCE AS REQUIRED BY ARTICLE VII HEREOF, LESSEE SHALL NONETHELESS BE
ENTITLED TO AN ABATEMENT OF RENT TO THE SAME EXTENT AS IF LESSOR HAD CARRIED
SUCH INSURANCE), AND LESSOR SHALL BE ENTITLED TO ALL PROCEEDS OF THE INSURANCE
MAINTAINED PURSUANT TO SECTION 7.01. ABOVE DURING THE PERIOD OF REBUILDING
PURSUANT TO SECTION 8.01.(A) ABOVE, OR IF THE LEASE IS TERMINATED PURSUANT TO
SECTION 8.01.(A) ABOVE.  LESSEE SHALL HAVE NO CLAIM AGAINST LESSOR, INCLUDING,
WITHOUT LIMITATION, FOR COMPENSATION FOR INCONVENIENCE OR LOSS OF BUSINESS,
PROFITS OR GOODWILL DURING ANY PERIOD OF REPAIR OR RECONSTRUCTION.


 


SECTION 8.04.          LIABILITY FOR PERSONAL PROPERTY.  IN NO EVENT SHALL
LESSOR HAVE ANY LIABILITY FOR, NOR SHALL IT BE REQUIRED TO REPAIR OR RESTORE,
ANY INJURY OR DAMAGE TO LESSEE’S PERSONAL PROPERTY OR TO ANY OTHER PERSONAL
PROPERTY OR TO TENANT IMPROVEMENTS (OTHER THAN IMPROVEMENTS WHICH ARE
PERMANENTLY AFFIXED TO THE PREMISES) OR ALTERATIONS IN OR UPON THE PREMISES BY
LESSEE.


 


SECTION 8.05.          LESSEE’S RIGHT TO TERMINATE.  IF THE PREMISES ARE DAMAGED
BY ANY PERIL AND LESSOR DOES NOT ELECT TO TERMINATE THIS LEASE OR IS NOT
ENTITLED TO TERMINATE THIS LEASE PURSUANT TO THIS ARTICLE, THEN AS SOON AS
REASONABLY PRACTICABLE, LESSOR SHALL FURNISH LESSEE WITH THE WRITTEN OPINION OF
LESSOR’S ARCHITECT OR CONSTRUCTION CONSULTANT AS TO WHEN THE RESTORATION WORK
REQUIRED OF LESSOR MAY BE COMPLETE.  LESSEE SHALL HAVE THE OPTION TO TERMINATE
THIS LEASE IN THE EVENT ANY OF THE FOLLOWING OCCURS, WHICH OPTION MAY BE
EXERCISED ONLY BY DELIVERY TO LESSOR OF A WRITTEN NOTICE OF ELECTION TO
TERMINATE WITHIN SEVEN DAYS AFTER LESSEE RECEIVES FROM LESSOR THE ESTIMATE OF
THE TIME NEEDED TO COMPLETE SUCH RESTORATION (I) IF THE TIME ESTIMATED TO
SUBSTANTIALLY COMPLETE THE RESTORATION OR THE ACTUAL RESTORATION EXCEEDS FIFTEEN
(15) MONTHS FROM AND AFTER THE DATE THE ARCHITECT’S OR CONSTRUCTION CONSULTANT’S
WRITTEN OPINION IS DELIVERED OR (II) IF THE DAMAGE OCCURRED

 

22

--------------------------------------------------------------------------------


 

within twelve months prior to the last day of the Lease Term and the time
estimated to substantially complete the restoration exceeds one hundred eighty
(180) days from and after the date such restoration is commenced.

 


ARTICLE IX
REAL PROPERTY TAXES

 


SECTION 9.01.          PAYMENT OF TAXES.  LESSEE SHALL PAY LESSEE’S SHARE OF ALL
REAL PROPERTY TAXES, INCLUDING ANY ESCAPED OR SUPPLEMENTAL TAX AND ANY FORM OF
REAL ESTATE TAX OR ASSESSMENT, GENERAL, SPECIAL, ORDINARY OR EXTRAORDINARY, AND
ANY LICENSE, FEE, CHARGE, EXCISE OR IMPOSITION (“REAL PROPERTY TAXES”), IMPOSED,
ASSESSED OR LEVIED ON OR WITH RESPECT TO THE PROJECT BY ANY FEDERAL, STATE,
COUNTY, CITY OR OTHER POLITICAL SUBDIVISION OR PUBLIC AUTHORITY HAVING THE
DIRECT OR INDIRECT POWER TO TAX, INCLUDING, WITHOUT LIMITATION, ANY IMPROVEMENT
DISTRICT OR ANY COMMUNITY FACILITIES DISTRICT, AS AGAINST ANY LEGAL OR EQUITABLE
INTEREST OF LESSOR IN THE PROJECT OR AGAINST THE PROJECT OR ANY PART THEREOF
APPLICABLE TO THE PROJECT FOR A PERIOD OF TIME INCLUDED WITHIN THE LEASE TERM AS
WELL AS ANY GOVERNMENT OR PRIVATE COST SHARING AGREEMENT ASSESSMENTS MADE FOR
THE PURPOSE OF AUGMENTING OR IMPROVING THE QUALITY OF SERVICES AND AMENITIES
NORMALLY PROVIDED BY GOVERNMENT AGENCIES.  ALL SUCH PAYMENTS SHALL BE MADE AT
LEAST TEN (10) DAYS PRIOR TO THE DELINQUENCY DATE FOR SUCH PAYMENT OR TEN (10)
DAYS AFTER LESSEE’S RECEIPT OF THE TAX BILL, WHICHEVER IS LATER. 
NOTWITHSTANDING THE FOREGOING, LESSEE SHALL NOT BE REQUIRED TO PAY ANY NET
INCOME TAXES, FRANCHISE TAXES, OR ANY SUCCESSION OR INHERITANCE TAXES OF
LESSOR.  IF AT ANYTIME DURING THE LEASE TERM, THE STATE OF CALIFORNIA OR ANY
POLITICAL SUBDIVISION OF THE STATE, INCLUDING ANY COUNTY, CITY, CITY AND COUNTY,
PUBLIC CORPORATION, DISTRICT, OR ANY OTHER POLITICAL ENTITY OR PUBLIC
CORPORATION OF THIS STATE, LEVIES OR ASSESSES AGAINST LESSOR A TAX, FEE, CHARGE
OR IMPOSITION, EXCISE ON RENTS UNDER THE LEASE, THE SQUARE FOOTAGE OF THE
PREMISES OR PROJECT, THE ACT OF ENTERING INTO THIS LEASE, OR THE OCCUPANCY OF
LESSEE, OR LEVIES OR ASSESSES AGAINST LESSOR ANY OTHER TAX, FEE, OR EXCISE,
HOWEVER DESCRIBED, INCLUDING, WITHOUT LIMITATION, A SO-CALLED VALUE ADDED,
BUSINESS LICENSE, TRANSIT, COMMUTER, ENVIRONMENTAL OR ENERGY TAX FEE, CHARGE OR
EXCISE OR IMPOSITION RELATED TO THE PROJECT AS A DIRECT SUBSTITUTION IN WHOLE OR
IN PART FOR, OR IN ADDITION TO, ANY REAL PROPERTY TAXES ON THE PROJECT, THE SAME
SHALL BE INCLUDED IN REAL PROPERTY TAXES.  REAL PROPERTY TAXES PAYABLE BY LESSEE
HEREUNDER SHALL NOT INCLUDE REAL PROPERTY TAXES APPLICABLE TO OFFICE/RESEARCH
AND DEVELOPMENT BUILDINGS OTHER THAN THE BUILDING OR TO THE LEGAL PARCELS ON
WHICH SUCH OTHER BUILDINGS ARE LOCATED, BUT LESSEE SHALL PAY LESSEE’S SHARE OF
REAL PROPERTY TAXES APPLICABLE TO THE BUILDING (TOGETHER WITH THE LEGAL PARCEL
ON WHICH IT IS LOCATED) AND THE PROJECT COMMON AREAS.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY CONTAINED IN THIS LEASE, LESSEE SHALL HAVE NO OBLIGATION TO PAY
FOR ANY IMPROVEMENT DISTRICT FOR CONSTRUCTION OF THE PRESENTLY APPROVED PROJECT
OR ANY COMMUNITY FACILITIES DISTRICT EXCEPT FOR SUCH A DISTRICT ESTABLISHED FOR
PURPOSES OF CONSTRUCTING THE SEAPORT BOULEVARD IMPROVEMENTS AND OTHER
IMPROVEMENTS AS REQUIRED IN THE DEVELOPMENT AGREEMENT (“COMMUNITY FACILITY
DISTRICT BOND’’).  THE MAXIMUM AMOUNT OF THE COMMUNITY FACILITY DISTRICT BOND
SHALL BE $12,000,000; WHICH AMOUNT SHALL BE AMORTIZED OVER NOT LESS THAN FIFTEEN
(15) YEARS.  LESSEE SHALL PAY ONLY LESSEE’S SHARE OF THE YEARLY AMORTIZING
AMOUNT.  LESSEE SHALL HAVE NO OBLIGATION TO PAY FOR THE INITIAL CONSTRUCTION OF
ANY OTHER OFF-SITE IMPROVEMENTS, IMPROVEMENTS IN THE COMMON AREAS OR
INFRASTRUCTURE AT THE PROJECT CONTEMPLATED AS PART OF THE INITIAL DEVELOPMENT OF
THE PROJECT, REGARDLESS OF WHETHER CHARACTERIZED AS AN ASSESSMENT, TAX, BOND OR
OPERATING EXPENSE.

 

23

--------------------------------------------------------------------------------


 


SECTION 9.02.          PRO RATION FOR PARTIAL YEARS.  IF ANY SUCH TAXES PAID BY
LESSEE SHALL COVER ANY PERIOD PRIOR TO THE COMMENCEMENT DATE OR AFTER THE
EXPIRATION DATE OF THE LEASE TERM, LESSEE’S SHARE OF SUCH TAXES SHALL BE
EQUITABLY PRORATED TO COVER ONLY THE PERIOD OF TIME WITHIN THE TAX FISCAL YEAR
DURING WHICH THIS LEASE SHALL BE IN EFFECT, AND LESSOR SHALL REIMBURSE LESSEE TO
ANY EXTENT REQUIRED.  IF LESSEE SHALL FAIL TO PAY ANY SUCH TAXES, LESSOR SHALL
HAVE THE RIGHT TO PAY THE SAME IN WHICH CASE LESSEE SHALL REPAY SUCH AMOUNT TO
LESSOR WITHIN TEN (10) DAYS AFTER WRITTEN DEMAND, TOGETHER WITH INTEREST AT THE
AGREED RATE.


 


SECTION 9.03.          PERSONAL PROPERTY TAXES.


 


(A)           LESSEE SHALL PAY PRIOR TO DELINQUENCY ALL TAXES IMPOSED, ASSESSED
AGAINST AND LEVIED UPON TRADE FIXTURES, FURNISHINGS, EQUIPMENT AND ALL OTHER
PERSONAL PROPERTY OF LESSEE CONTAINED IN THE PREMISES OR ELSEWHERE.  WHEN
POSSIBLE, LESSEE SHALL CAUSE SAID TRADE FIXTURES, FURNISHINGS, EQUIPMENT AND ALL
OTHER PERSONAL PROPERTY TO BE ASSESSED AND BILLED SEPARATELY FROM THE REAL
PROPERTY OF LESSOR.


 


(B)           IF ANY OF LESSEE’S SAID PERSONAL PROPERTY SHALL BE ASSESSED WITH
LESSOR’S REAL PROPERTY, LESSEE SHALL PAY LESSOR THE TAXES ATTRIBUTABLE TO LESSEE
WITHIN TEN (10) DAYS AFTER RECEIPT OF A WRITTEN STATEMENT SETTING FORTH THE
TAXES APPLICABLE TO LESSEE’S PROPERTY.


 


(C)           IF LESSEE SHALL FAIL TO PAY ANY SUCH TAXES, LESSOR SHALL HAVE THE
RIGHT TO PAY THE SAME, IN WHICH CASE LESSEE SHALL REPAY SUCH AMOUNT TO LESSOR
WITH LESSEE’S NEXT RENT INSTALLMENT TOGETHER WITH INTEREST AT THE AGREED RATE.

 


ARTICLE X
UTILITIES

 


SECTION 10.01.        LESSEE TO PAY.  LESSEE SHALL PAY PRIOR TO DELINQUENCY AND
THROUGHOUT THE LEASE TERM, ALL CHARGES FOR WATER, GAS, HEATING, COOLING, SEWER,
TELEPHONE, ELECTRICITY, GARBAGE, AIR CONDITIONING AND VENTILATION, JANITORIAL
SERVICE, LANDSCAPING AND ALL OTHER MATERIALS AND UTILITIES SUPPLIED TO THE
PREMISES, INCLUDING LESSEE’S SHARE OF ANY SUCH SERVICES OR UTILITIES WHICH ARE
NOT SEPARATELY METERED FOR THE PREMISES.  LESSOR MAY, AT LESSEE’S EXPENSE,
INSTALL DEVICES WHICH SEPARATELY METER LESSEE’S CONSUMPTION OF UTILITIES.  THE
DISRUPTION, FAILURE, LACK OR SHORTAGE OF ANY SERVICE OR UTILITY DUE TO ANY CAUSE
WHATSOEVER SHALL NOT AFFECT ANY OBLIGATION OF LESSEE HEREUNDER, AND LESSEE SHALL
FAITHFULLY KEEP AND OBSERVE ALL THE TERMS, CONDITIONS AND COVENANTS OF THIS
LEASE AND PAY ALL RENT DUE HEREUNDER, ALL WITHOUT DIMINUTION, CREDIT OR
DEDUCTION.  LESSEE’S SHARE OF UTILITIES MAY DIFFER FROM LESSEE’S SHARE OF
OPERATING EXPENSES IN THAT LESSOR SHALL, IN NO EVENT, RECOVER LESS THAN
EIGHTY-FIVE PERCENT (85%) OF THE COST OF UTILITIES OF THE BUILDING FROM THE
COMBINATION OF LESSEE AND ALL OTHER TENANTS OF THE BUILDING.

 


ARTICLE XI
ASSIGNMENT AND SUBLETTING

 


SECTION 11.01.        LESSOR’S CONSENT REQUIRED.  EXCEPT AS PROVIDED IN SECTION
11.02, LESSEE SHALL NOT VOLUNTARILY OR BY OPERATION OF LAW ASSIGN, TRANSFER,
MORTGAGE, SUBLET, LICENSE OR OTHERWISE TRANSFER OR ENCUMBER ALL OR ANY PART OF
LESSEE’S INTEREST IN THIS LEASE OR IN THE PREMISES OR ANY PART THEREOF, WITHOUT
LESSOR’S PRIOR WRITTEN CONSENT WHICH LESSOR SHALL NOT UNREASONABLY

 

24

--------------------------------------------------------------------------------


 

withhold or delay.  Lessor shall respond in writing to Lessee’s request for
consent hereunder in a timely manner and any attempted assignment, transfer,
mortgage, encumbrance, subletting or licensing without such consent shall be
void, and shall constitute a breach of this Lease.  By way of example, but not
limitation, reasonable grounds for denying consent include: (i) poor credit
history or insufficient financial strength of transferee, (ii) transferee’s
intended use of the Premises is inconsistent with the permitted use or will
materially and adversely affect Lessor’s interest.  Lessee shall reimburse
Lessor upon demand for Lessor’s reasonable costs and expenses (including
attorneys’ fees, architect fees and engineering fees) involved in renewing any
request for consent whether or not consent is granted.


 


SECTION 11.02.        LESSEE AFFILIATES.  LESSEE MAY ASSIGN OR SUBLET THE
PREMISES, OR ANY PORTION THEREOF, TO ANY CORPORATION WHICH CONTROLS, IS
CONTROLLED BY, OR IS UNDER COMMON CONTROL WITH LESSEE, OR TO ANY CORPORATION
RESULTING FROM THE MERGER OR CONSOLIDATION WITH LESSEE, OR TO ANY PERSON OR
ENTITY WHICH ACQUIRES ALL, OR SUBSTANTIALLY ALL OF THE ASSETS OF LESSEE AS A
GOING CONCERN OF THE BUSINESS THAT IS BEING CONDUCTED ON THE PREMISES, PROVIDED
THAT SAID ASSIGNEE OR SUBLESSEE ASSUMES, IN FULL, THE OBLIGATIONS OF LESSEE
UNDER THIS LEASE AND PROVIDED FURTHER THAT THE USE TO WHICH THE PREMISES WILL BE
PUT DOES NOT MATERIALLY CHANGE.  ANY SUCH ASSIGNMENT SHALL NOT, IN ANY WAY,
AFFECT OR LIMIT THE LIABILITY OF LESSEE UNDER THE TERMS OF THIS LEASE.


 


SECTION 11.03.        NO RELEASE OF LESSEE.  REGARDLESS OF LESSOR’S CONSENT, NO
SUBLETTING OR ASSIGNMENT SHALL RELEASE LESSEE OF LESSEE’S OBLIGATION OR ALTER
THE PRIMARY LIABILITY OF LESSEE TO PAY THE RENT AND TO PERFORM ALL OTHER
OBLIGATIONS TO BE PERFORMED BY LESSEE HEREUNDER.  THE ACCEPTANCE OF RENT BY
LESSOR FROM ANY OTHER PERSON SHALL NOT BE DEEMED CONSENT TO ANY SUBSEQUENT
ASSIGNMENT OR SUBLETTING.  IN THE EVENT OF DEFAULT BY ANY ASSIGNEE OF LESSEE OR
ANY SUCCESSOR OF LESSEE, IN THE PERFORMANCE OF ANY OF THE TERMS HEREOF, LESSOR
MAY PROCEED DIRECTLY AGAINST LESSEE WITHOUT THE NECESSITY OF EXHAUSTING REMEDIES
AGAINST SAID ASSIGNEE.


 


SECTION 11.04.        EXCESS RENT.  IN THE EVENT LESSOR SHALL CONSENT TO A
SUBLEASE OR AN ASSIGNMENT, LESSEE SHALL PAY TO LESSOR WITH ITS REGULARLY
SCHEDULED BASE RENT PAYMENTS, FIFTY PERCENT (50%) OF ALL SUMS AND THE FAIR
MARKET VALUE OF ALL CONSIDERATION COLLECTED OR RECEIVED BY LESSEE FROM A
SUBLESSEE OR ASSIGNEE WHICH ARE IN EXCESS OF THE BASE RENT AND ADDITIONAL RENT
DUE AND PAYABLE WITH RESPECT TO THE SUBJECT SPACE PURSUANT TO ARTICLE IV FOR THE
TIME PERIOD ENCOMPASSED BY THE SUBLEASE OR ASSIGNMENT TERM, AFTER FIRST
DEDUCTING REASONABLE LEASING COMMISSIONS PAID BY LESSEE WITH RESPECT TO SUCH
SUBLEASE OR ASSIGNMENT.


 


SECTION 11.05.        NO IMPAIRMENT OF SECURITY.  LESSEE’S WRITTEN REQUEST TO
LESSOR FOR CONSENT TO AN ASSIGNMENT OR SUBLETTING OR OTHER FORM OF TRANSFER
SHALL BE ACCOMPANIED BY (A) THE NAME AND LEGAL COMPOSITION OF THE PROPOSED
TRANSFEREE; (B) THE NATURE OF THE PROPOSED TRANSFEREE’S BUSINESS TO BE CARRIED
ON IN THE PREMISES; (C) THE TERMS AND PROVISIONS OF THE PROPOSED TRANSFER
AGREEMENT; AND (D) SUCH FINANCIAL AND OTHER REASONABLE INFORMATION AS LESSOR MAY
REQUEST CONCERNING THE PROPOSED TRANSFEREE.


 


SECTION 11.06.        LESSOR’S RECAPTURE RIGHTS.


 


(A)           LESSOR’S RECAPTURE RIGHTS.  NOTWITHSTANDING ANY OTHER PROVISION OF
THIS ARTICLE 11, IN THE EVENT THAT LESSEE PROPOSES TO SUBLEASE OR ASSIGN OR
OTHERWISE TRANSFER ANY INTEREST IN THIS LEASE OR THE PREMISES OR ANY PART
THEREOF AFFECTING (COLLECTIVELY WITH ALL OTHER SUCH

 

25

--------------------------------------------------------------------------------


 

subleases, assignments, or transfers then in effect) more than sixty percent
(60%) of the square footage of the Rentable Area of the Premises (“Recapture
Space”) for more than half of the then remaining Lease Term, then Lessor shall
have the option to recapture the Recapture Space by written notice to Lessee
(“Recapture Notice”) given within ten (10) business days after Lessor receives
any notice of such proposed assignment or sublease or other transfer (“Transfer
Notice”).  A timely Recapture Notice terminates this Lease for the Recapture
Space, effective as of the date specified in the Transfer Notice.  If Lessor
declines or fails timely to deliver a Recapture Notice, Lessor shall have no
further right under this Section 11.06 to the Recapture Space unless it becomes
available again after transfer by Lessee.

 


(B)           CONSEQUENCES OF RECAPTURE.  TO DETERMINE THE NEW BASE RENT UNDER
THIS LEASE IF LESSOR RECAPTURES THE RECAPTURE SPACE, THE THEN CURRENT BASE RENT
(IMMEDIATELY BEFORE LESSOR’S RECAPTURE) UNDER THE LEASE SHALL BE MULTIPLIED BY A
FRACTION, NUMERATOR OF WHICH IS THE SQUARE FEET OF THE RENTABLE AREA RETAINED BY
LESSEE AFTER LESSOR’S RECAPTURE AND THE DENOMINATOR OF WHICH IS THE TOTAL SQUARE
FEET OF THE RENTABLE AREA BEFORE LESSOR’S RECAPTURE.  THE ADDITIONAL RENT, TO
THE EXTENT THAT IT IS CALCULATED ON THE BASIS OF THE SQUARE FEET WITHIN THE
PREMISES, SHALL BE REDUCED TO REFLECT LESSEE’S PROPORTIONATE SHARE BASED ON THE
SQUARE FEET OF THE PREMISES RETAINED BY LESSEE AFTER LESSOR’S RECAPTURE.  THIS
LEASE AS SO AMENDED SHALL CONTINUE THEREAFTER IN FULL FORCE AND EFFECT.  EITHER
PARTY MAY REQUIRE WRITTEN CONFIRMATION OF THE AMENDMENTS TO THIS LEASE
NECESSITATED BY LESSOR’S RECAPTURE OF THE RECAPTURE SPACE.  IF LESSOR RECAPTURES
THE RECAPTURE SPACE, LESSOR SHALL, AT LESSOR’S SOLE EXPENSE, CONSTRUCT, PAINT,
AND FURNISH ANY PARTITIONS REQUIRED TO SEGREGATE THE RECAPTURE SPACE FROM THE
REMAINING PREMISES RETAINED BY LESSEE.

 


ARTICLE XII
DEFAULTS; REMEDIES

 


SECTION 12.01.        DEFAULTS.  THE OCCURRENCE OF ANY ONE OR MORE OF THE
FOLLOWING EVENTS SHALL CONSTITUTE A MATERIAL DEFAULT AND BREACH OF THIS LEASE BY
LESSEE:


 


(A)           THE ABANDONMENT OF THE PREMISES BY LESSEE OR THE COMMISSION OF
WASTE AT THE PREMISES OR THE MAKING OF AN ASSIGNMENT OR SUBLETTING IN VIOLATION
OF ARTICLE XI, PROVIDED HOWEVER, ABANDONMENT SHALL BE CONSIDERED TO NOT OCCUR IF
THE PREMISES ARE MAINTAINED AND OCCUPIED TO THE EXTENT NECESSARY TO MAINTAIN THE
INSURANCE ON EACH AND EVERY PORTION OF THE PREMISES;


 


(B)           THE FAILURE BY LESSEE TO MAKE ANY PAYMENT OF RENT OR ANY OTHER
PAYMENT REQUIRED TO BE MADE BY LESSEE HEREUNDER, AS AND WHEN DUE, IF SUCH
FAILURE CONTINUES FOR A PERIOD OF FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE
THEREOF FROM LESSOR TO LESSEE.  IN THE EVENT THAT LESSOR SERVES LESSEE WITH A
NOTICE TO PAY RENT OR QUIT IN THE FORM REQUIRED BY APPLICABLE UNLAWFUL DETAINER
STATUTES SUCH NOTICE SHALL CONSTITUTE THE NOTICE REQUIRED BY THIS PARAGRAPH,
PROVIDED THAT THE CURE PERIOD STATED IN THE NOTICE SHALL BE FIVE (5) BUSINESS
DAYS RATHER THAN THE STATUTORY THREE (3) DAYS;


 


(C)           LESSEE’S FAILURE TO PROVIDE (I) ANY SUPPLEMENTAL LETTER OF CREDIT
AS REQUIRED BY SECTION 4.06, (II) ANY INSTRUMENT OR ASSURANCE AS REQUIRED BY
SECTION 7.05 OR (III) ESTOPPEL CERTIFICATE AS REQUIRED BY SECTION 15.01 OR (IV)
ANY DOCUMENT SUBORDINATING THIS LEASE TO A LENDER’S DEED OF TRUST, IF ANY SUCH
FAILURE CONTINUES FOR FIVE (5) BUSINESS DAYS AFTER WRITTEN NOTICE

 

26

--------------------------------------------------------------------------------


 

of the failure.  In the event Lessor serves Lessee with a Notice to Perform
Covenant or Quit in the form required by applicable Unlawful Detainer Statutes,
such Notice shall constitute the notice required by this paragraph, provided
that the cure period stated in the Notice shall be five (5) business days rather
than the statutory three (3) days;


 


(D)           THE FAILURE BY LESSEE TO OBSERVE OR PERFORM ANY OF THE COVENANTS,
CONDITIONS OR PROVISIONS OF THIS LEASE TO BE OBSERVED OR PERFORMED BY LESSEE,
OTHER THAN DESCRIBED IN PARAGRAPH (A) (B) OR (C) ABOVE, IF SUCH FAILURE
CONTINUES FOR A PERIOD OF TEN (10) DAYS AFTER WRITTEN NOTICE THEREOF FROM LESSOR
TO LESSEE; PROVIDED, HOWEVER, THAT IF THE NATURE OF LESSEE’S DEFAULT IS SUCH
THAT MORE THAN TEN (10) DAYS ARE REASONABLY REQUIRED FOR ITS CURE, THEN LESSEE
SHALL NOT BE DEEMED TO BE IN DEFAULT IF LESSEE COMMENCES SUCH CURE WITHIN SAID
TEN (10) DAY PERIOD AND THEREAFTER DILIGENTLY PROSECUTES SUCH CURE TO
COMPLETION;


 


(E)           (I) THE MAKING BY LESSEE OF ANY GENERAL ARRANGEMENT OR ASSIGNMENT
FOR THE BENEFIT OF CREDITORS; (II) THE FILING BY LESSEE OF A VOLUNTARY PETITION
IN BANKRUPTCY UNDER TITLE 11 U.S.C. OR THE FILING OF AN INVOLUNTARY PETITION
AGAINST LESSEE WHICH REMAINS UNCONTESTED FOR A PERIOD OF SIXTY DAYS; (III) THE
APPOINTMENT OF A TRUSTEE OR RECEIVER TO TAKE POSSESSION OF SUBSTANTIALLY ALL OF
LESSEE’S ASSETS LOCATED AT THE PREMISES OR OF LESSEE’S INTEREST IN THIS LEASE;
OR (IV) THE ATTACHMENT, EXECUTION OR OTHER JUDICIAL SEIZURE OF SUBSTANTIALLY ALL
OF LESSEE’S ASSETS LOCATED AT THE PREMISES OR OF LESSEE’S INTEREST IN THIS
LEASE, PROVIDED, HOWEVER, IN THE EVENT THAT ANY PROVISIONS OF THIS SECTION
12.01(E) IS CONTRARY TO ANY APPLICABLE LAW, SUCH PROVISION SHALL BE OF NO FORCE
OR EFFECT;


 


(F)            THE DISCOVERY BY LESSOR THAT ANY FINANCIAL STATEMENT GIVEN TO
LESSOR BY LESSEE, OR ANY GUARANTOR OF LESSEE’S OBLIGATIONS HEREUNDER, WAS
MATERIALLY FALSE; AND


 


(G)           THE OCCURRENCE OF A MATERIAL DEFAULT AND BREACH BY LESSEE UNDER
ANY OTHER LEASE BETWEEN LESSEE AND LESSOR (OR ANY AFFILIATE OF LESSOR) FOR
PREMISES IN PACIFIC SHORES CENTER.


 


SECTION 12.02.        REMEDIES.  IN THE EVENT OF ANY SUCH MATERIAL DEFAULT AND
BREACH BY LESSEE, LESSOR MAY AT ANY TIME THEREAFTER, AND WITHOUT LIMITING LESSOR
IN THE EXERCISE OF ANY RIGHT OR REMEDY WHICH LESSOR MAY HAVE BY REASON OF SUCH
DEFAULT AND BREACH:

 


(A)           TERMINATE LESSEE’S RIGHT TO POSSESSION OF THE PREMISES BY ANY
LAWFUL MEANS INCLUDING BY WAY OF UNLAWFUL DETAINER (AND WITHOUT ANY FURTHER
NOTICE IF A NOTICE IN COMPLIANCE WITH THE UNLAWFUL DETAINER STATUTES AND IN
COMPLIANCE WITH PARAGRAPHS (B), (C) AND (D) OF SECTION 12.01 ABOVE HAS ALREADY
BEEN GIVEN), IN WHICH CASE THIS LEASE SHALL TERMINATE AND LESSEE SHALL
IMMEDIATELY SURRENDER POSSESSION OF THE PREMISES TO LESSOR.  IN SUCH EVENT
LESSOR SHALL BE ENTITLED TO RECOVER FROM LESSEE ALL DAMAGES INCURRED BY LESSOR
BY REASON OF LESSEE’S DEFAULT INCLUDING, BUT NOT LIMITED TO, (I) THE COST OF
RECOVERING POSSESSION OF THE PREMISES INCLUDING REASONABLE ATTORNEY’S FEES
RELATED THERETO; (II) THE WORTH AT THE TIME OF THE AWARD OF ANY UNPAID RENT THAT
HAD BEEN EARNED AT THE TIME OF THE TERMINATION, TO BE COMPUTED BY ALLOWING
INTEREST AT THE AGREED RATE BUT IN NO CASE GREATER THAN THE MAXIMUM AMOUNT OF
INTEREST PERMITTED BY LAW, (III) THE WORTH AT THE TIME AT THE TIME OF THE AWARD
OF THE AMOUNT BY WHICH THE UNPAID RENT THAT WOULD HAVE BEEN EARNED BETWEEN THE
TIME OF THE TERMINATION AND THE TIME OF THE AWARD EXCEEDS THE AMOUNT OF UNPAID
RENT THAT LESSEE PROVES COULD REASONABLY HAVE BEEN AVOIDED, TO BE COMPUTED BY
ALLOWING INTEREST AT THE AGREED RATE BUT IN NO CASE GREATER THAN THE MAXIMUM

 

27

--------------------------------------------------------------------------------


 

amount of interest permitted by law, (iv) the worth at the time of the award of
the amount by which the unpaid rent for the balance of the Lease Term after the
time of the award exceeds the amount of unpaid rent that Lessee proves could
reasonably have been avoided, to be computed by discounting that amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of the
award plus one per cent (1%), (v) any other amount necessary to compensate
Lessor for all the detriment proximately caused by Lessee’s failure to perform
obligations under this Lease, including brokerage commissions and advertising
expenses, expenses of remodeling the Premises for a new tenant (whether for the
same or a different use), and any special concessions made to obtain a new
tenant, and (vi) any other amounts, in addition to or in lieu of those listed
above, that may be permitted by applicable law.

 


(B)           MAINTAIN LESSEE’S RIGHT TO POSSESSION AS PROVIDED IN CIVIL CODE
SECTION 1951.4 IN WHICH CASE THIS LEASE SHALL CONTINUE IN EFFECT WHETHER OR NOT
LESSEE SHALL HAVE ABANDONED THE PREMISES.  IN SUCH EVENT LESSOR SHALL BE
ENTITLED TO ENFORCE ALL OF LESSOR’S RIGHTS AND REMEDIES UNDER THIS LEASE,
INCLUDING THE RIGHT TO RECOVER THE RENT AS IT BECOMES DUE HEREUNDER.


 


(C)           PURSUE ANY OTHER REMEDY NOW OR HEREAFTER AVAILABLE TO LESSOR UNDER
THE LAWS OR JUDICIAL DECISIONS OF THE STATE OF CALIFORNIA.  UNPAID AMOUNTS OF
RENT AND OTHER UNPAID MONETARY OBLIGATIONS OF LESSEE UNDER THE TERMS OF THIS
LEASE SHALL BEAR INTEREST FROM THE DATE DUE AT THE AGREED RATE.


 


SECTION 12.03.        DEFAULT BY LESSOR.  LESSOR SHALL NOT BE IN DEFAULT UNDER
THIS LEASE UNLESS LESSOR FAILS TO PERFORM OBLIGATIONS REQUIRED OF LESSOR WITHIN
A REASONABLE TIME, BUT IN NO EVENT LATER THAN THIRTY (30) DAYS AFTER WRITTEN
NOTICE BY LESSEE TO LESSOR AND TO THE HOLDER OF ANY FIRST MORTGAGE OR DEED OF
TRUST COVERING THE PREMISES WHOSE NAME AND ADDRESS SHALL HAVE THERETOFORE BEEN
FURNISHED TO LESSEE IN WRITING, SPECIFYING THAT LESSOR HAS FAILED TO PERFORM
SUCH OBLIGATION; PROVIDED, HOWEVER, THAT IF THE NATURE OF LESSOR’S OBLIGATION IS
SUCH THAT MORE THAN THIRTY (30) DAYS ARE REQUIRED FOR PERFORMANCE THEN LESSOR
SHALL NOT BE IN DEFAULT IF LESSOR COMMENCES PERFORMANCE WITHIN SUCH THIRTY DAY
PERIOD AND THEREAFTER DILIGENTLY PROSECUTES THE SAME TO COMPLETION.  IN THE
EVENT LESSOR DOES NOT COMMENCE PERFORMANCE WITHIN THE THIRTY (30) DAY PERIOD
PROVIDED HEREIN, LESSEE MAY PERFORM SUCH OBLIGATION AND WILL BE REIMBURSED FOR
ITS EXPENSES BY LESSOR TOGETHER WITH INTEREST THEREON AT THE AGREED RATE. 
LESSEE WAIVES ANY RIGHT TO TERMINATE THIS LEASE OR TO VACATE THE PREMISES ON
LESSOR’S DEFAULT UNDER THIS LEASE.  LESSEE’S SOLE REMEDY ON LESSOR’S DEFAULT IS
AN ACTION FOR DAMAGES OR INJUNCTIVE OR DECLARATORY RELIEF.  NOTWITHSTANDING THE
FOREGOING, NOTHING HEREIN SHALL BE DEEMED APPLICABLE IN THE EVENT OF LESSOR’S
DELAY IN DELIVERY OF THE PREMISES.  IN THAT SITUATION, ALL RIGHTS AND REMEDIES
SHALL BE DETERMINED UNDER SECTION 3.01 ABOVE.


 


SECTION 12.04.        LATE CHARGES.  LESSEE HEREBY ACKNOWLEDGES THAT LATE
PAYMENT BY LESSEE TO LESSOR OF RENT AND OTHER SUMS DUE HEREUNDER WILL CAUSE
LESSOR TO INCUR COSTS NOT CONTEMPLATED BY THIS LEASE, THE EXACT AMOUNT OF WHICH
WILL BE EXTREMELY DIFFICULT TO ASCERTAIN.  SUCH COSTS INCLUDE, BUT ARE NOT
LIMITED TO, PROCESSING AND ACCOUNTING CHARGES, AND LATE CHARGES WHICH MAY BE
IMPOSED ON LESSOR BY THE TERMS OF ANY MORTGAGE OR TRUST DEED COVERING THE
PREMISES.  ACCORDINGLY, IF ANY INSTALLMENT OF RENT OR ANY OTHER SUM DUE FROM
LESSEE SHALL NOT BE RECEIVED BY LESSOR OR LESSOR’S DESIGNATED AGENT WITHIN FIVE
(5) DAYS AFTER SUCH AMOUNT IS DUE AND OWING, LESSEE SHALL PAY TO LESSOR A LATE
CHARGE EQUAL TO TEN PERCENT (10%) OF SUCH OVERDUE AMOUNT.  THE PARTIES HEREBY
AGREE THAT SUCH LATE CHARGE REPRESENTS A FAIR AND REASONABLE ESTIMATE OF THE
COSTS

 

28

--------------------------------------------------------------------------------


 

Lessor will incur by reason of late payment by Lessee.  Acceptance of such late
charge by Lessor shall in no event constitute a waiver of Lessee’s default with
respect to such overdue amount, nor prevent Lessor from exercising any of the
other rights and remedies granted hereunder.  In the event that a late charge is
payable hereunder, whether or not collected, for three (3) consecutive
installments of rent, then rent shall automatically become due and payable
quarterly in advance, rather than monthly, notwithstanding Section 4.01 or any
other provision of this Lease to the contrary.

 


ARTICLE XIII
CONDEMNATION OF PREMISES

 


SECTION 13.01.        TOTAL CONDEMNATION.  IF THE ENTIRE PREMISES, WHETHER BY
EXERCISE OF GOVERNMENTAL POWER OR THE SALE OR TRANSFER BY LESSOR TO ANY
CONDEMNOR UNDER THREAT OF CONDEMNATION OR WHILE PROCEEDINGS FOR CONDEMNATION ARE
PENDING, AT ANY TIME DURING THE LEASE TERM, SHALL BE TAKEN BY CONDEMNATION SUCH
THAT THERE DOES NOT REMAIN A PORTION SUITABLE FOR OCCUPATION, THIS LEASE SHALL
THEN TERMINATE AS OF THE DATE TRANSFER OF POSSESSION IS REQUIRED.  UPON SUCH
CONDEMNATION, ALL RENT SHALL BE PAID UP TO THE DATE TRANSFER OF POSSESSION IS
REQUIRED, AND LESSEE SHALL HAVE NO CLAIM AGAINST LESSOR OR THE AWARD FOR THE
VALUE OF THE UNEXPIRED PORTION OF THIS LEASE TERM.


 


SECTION 13.02.        PARTIAL CONDEMNATION.  IF ANY PORTION OF THE PREMISES IS
TAKEN BY CONDEMNATION DURING THE LEASE TERM, WHETHER BY EXERCISE OF GOVERNMENTAL
POWER OR THE SALE FOR TRANSFER BY LESSOR TO AN CONDEMNOR UNDER THREAT OF
CONDEMNATION OR WHILE PROCEEDINGS FOR CONDEMNATION ARE PENDING, THIS LEASE SHALL
REMAIN IN FULL FORCE AND EFFECT EXCEPT THAT IN THE EVENT A PARTIAL TAKING LEAVES
THE PREMISES UNFIT FOR THE CONDUCT OF THE BUSINESS OF LESSEE, THEN LESSEE SHALL
HAVE THE RIGHT TO TERMINATE THIS LEASE EFFECTIVE UPON THE DATE TRANSFER OF
POSSESSION IS REQUIRED.  MOREOVER, LESSOR SHALL HAVE THE RIGHT TO TERMINATE THIS
LEASE EFFECTIVE ON THE DATE TRANSFER OF POSSESSION IS REQUIRED IF MORE THAN
THIRTY-THREE PERCENT (33%) OF THE TOTAL SQUARE FOOTAGE OF THE PREMISES IS TAKEN
BY CONDEMNATION.  LESSEE AND LESSOR MAY ELECT TO EXERCISE THEIR RESPECTIVE
RIGHTS TO TERMINATE THIS LEASE PURSUANT TO THIS SECTION BY SERVING WRITTEN
NOTICE TO THE OTHER WITHIN THIRTY (30) DAYS AFTER RECEIPT OF NOTICE OF
CONDEMNATION.  ALL RENT SHALL BE PAID UP TO THE DATE OF TERMINATION, AND LESSEE
SHALL HAVE NO CLAIM AGAINST LESSOR FOR THE VALUE OF ANY UNEXPIRED PORTION OF THE
LEASE TERM.  IF THIS LEASE SHALL NOT BE CANCELED, THE RENT AFTER SUCH PARTIAL
TAKING SHALL BE THAT PERCENTAGE OF THE ADJUSTED BASE RENT SPECIFIED HEREIN,
EQUAL TO THE PERCENTAGE WHICH THE SQUARE FOOTAGE OF THE UNTAKEN PART OF THE
PREMISES, IMMEDIATELY AFTER THE TAKING, BEARS TO THE SQUARE FOOTAGE OF THE
ENTIRE PREMISES IMMEDIATELY BEFORE THE TAKING.  IF LESSEE’S CONTINUED USE OF THE
PREMISES REQUIRES ALTERATIONS AND REPAIR BY REASON OF A PARTIAL TAKING, ALL SUCH
ALTERATIONS AND REPAIR SHALL BE MADE BY LESSEE AT LESSEE’S EXPENSE.  LESSEE
WAIVES ALL RIGHTS IT MAY HAVE UNDER CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1265.130 OR OTHERWISE, TO TERMINATE THIS LEASE BASED ON PARTIAL CONDEMNATION.


 


SECTION 13.03.        AWARD TO LESSEE.  IN THE EVENT OF ANY CONDEMNATION,
WHETHER TOTAL OR PARTIAL, LESSEE SHALL HAVE THE RIGHT TO CLAIM AND RECOVER FROM
THE CONDEMNING AUTHORITY SUCH COMPENSATION AS MAY BE SEPARATELY AWARDED OR
RECOVERABLE BY LESSEE FOR LOSS OF ITS BUSINESS FIXTURES, MOVING EXPENSES OR
EQUIPMENT BELONGING TO LESSEE IMMEDIATELY PRIOR TO THE CONDEMNATION.  THE
BALANCE OF ANY CONDEMNATION AWARD SHALL BELONG TO LESSOR (INCLUDING, WITHOUT
LIMITATION, ANY AMOUNT ATTRIBUTABLE TO ANY EXCESS OF THE MARKET VALUE OF THE
PREMISES FOR

 

29

--------------------------------------------------------------------------------


 

the remainder of the Lease Term over the then present value of the rent payable
for the remainder of the Lease Term) and Lessee shall have no further right to
recover from Lessor or the condemning authority for any claims arising out of
such taking.

 


ARTICLE XIV
ENTRY BY LESSOR

 


SECTION 14.01.        ENTRY BY LESSOR PERMITTED.  LESSEE SHALL PERMIT LESSOR AND
ITS EMPLOYEES, AGENTS AND CONTRACTORS TO ENTER THE PREMISES AND ALL PARTS
THEREOF (I) UPON TWENTY-FOUR (24) HOURS NOTICE (OR WITHOUT NOTICE IN AN
EMERGENCY), INCLUDING WITHOUT LIMITATION, THE BUILDING AND ALL PARTS THEREOF AT
ALL REASONABLE TIMES FOR ANY OF THE FOLLOWING PURPOSES: TO INSPECT THE PREMISES;
TO MAINTAIN THE PREMISES (IN ACCORDANCE WITH THE TERMS OF THIS LEASE); TO MAKE
SUCH REPAIRS TO THE PREMISES AS LESSOR IS OBLIGATED OR MAY ELECT TO MAKE
PURSUANT TO THE TERMS OF THIS LEASE; TO MAKE REPAIRS, ALTERATIONS OR ADDITIONS
TO ANY OTHER PORTION OF THE PROJECT AND (II) UPON TWENTY-FOUR (24) HOURS NOTICE
TO SHOW THE PREMISES AND POST “TO LEASE” SIGNS FOR THE PURPOSES OF RELETTING
DURING THE LAST TWELVE (12) MONTHS OF THE LEASE TERM (PROVIDED THAT LESSEE HAS
FAILED TO EXERCISE ITS OPTION TO EXTEND) OR EXTENDED LEASE TERM TO SHOW THE
PREMISES AS PART OF A PROSPECTIVE SALE BY LESSOR OR TO POST NOTICES OF
NONRESPONSIBILITY.  LESSOR SHALL HAVE SUCH RIGHT OF ENTRY WITHOUT ANY REBATE OF
RENT TO LESSEE FOR ANY LOSS OF OCCUPANCY OR QUIET ENJOYMENT OF THE PREMISES
HEREBY OCCASIONED.

 


ARTICLE XV
ESTOPPEL CERTIFICATE

 


SECTION 15.01.        ESTOPPEL CERTIFICATE.

 


(A)           LESSEE SHALL AT ANY TIME UPON NOT LESS THAN FIFTEEN (15) DAYS’
PRIOR WRITTEN NOTICE FROM LESSOR EXECUTE, ACKNOWLEDGE AND DELIVER TO LESSOR A
STATEMENT IN WRITING (I) CERTIFYING, IF TRUE, THAT THIS LEASE IS UNMODIFIED AND
IN FULL FORCE AND EFFECT (OR, IF MODIFIED, STATING THE NATURE OF SUCH
MODIFICATION AND CERTIFYING, IF TRUE, THAT THIS LEASE, AS SO MODIFIED, IS IN
FULL FORCE AND EFFECT) AND THE DATE TO WHICH THE RENT AND OTHER CHARGES ARE PAID
IN ADVANCE, IF ANY, AND (II) ACKNOWLEDGING, IF TRUE, THAT THERE ARE NOT, TO
LESSEE’S KNOWLEDGE, ANY UNCURED DEFAULTS ON THE PART OF LESSOR HEREUNDER, OR
SPECIFYING SUCH DEFAULTS IF ANY ARE CLAIMED AND (III) CERTIFYING OR
ACKNOWLEDGING SUCH OTHER MATTERS AS ARE REQUESTED BY ANY PROSPECTIVE LENDER OR
BUYER WHICH ARE REASONABLY RELATED TO THE LOAN OR SALE TRANSACTION.  ANY SUCH
STATEMENT MAY BE CONCLUSIVELY RELIED UPON BY ANY PROSPECTIVE PURCHASER OR
ENCUMBRANCER OF THE PREMISES.

 


(B)           LESSEE’S FAILURE TO DELIVER SUCH STATEMENT WITHIN SUCH TIME SHALL
BE CONCLUSIVE UPON LESSEE (I) THAT THIS LEASE IS IN FULL FORCE AND EFFECT,
WITHOUT MODIFICATION EXCEPT AS MAY BE REPRESENTED BY LESSOR, (II) THAT THERE ARE
NO UNCURED DEFAULTS IN LESSOR’S PERFORMANCE, AND (III) THAT NOT MORE THAN ONE
MONTH’S RENT HAS BEEN PAID IN ADVANCE.

 


ARTICLE XVI
LESSOR’S LIABILITY

 


SECTION 16.01.        LIMITATIONS ON LESSOR’S LIABILITY.  THE TERM “LESSOR” AS
USED HEREIN SHALL MEAN ONLY THE OWNER OR OWNERS AT THE TIME IN QUESTION OF THE
FEE TITLE OF THE PREMISES.  IN THE

 

30

--------------------------------------------------------------------------------


 

event of any transfer of such title or interest, Lessor herein named (and in
case of any subsequent transfers then the grantor) shall be relieved from and
after the date of such transfer of all liability as respects Lessor’s
obligations thereafter to be performed, except as to any claim Lessee may have
as to any funds in the hands of Lessor or the then grantor at the time of such
transfer, including without limitation, the Security Deposit, in which Lessee
has an interest, which are not delivered to the grantee.  The obligations
contained in this Lease to be performed by Lessor shall, subject as aforesaid,
be binding on Lessor’s successors and assigns, only during their respective
periods of ownership.  For any breach of this Lease by Lessor, the liability of
Lessor (including all persons and entities that comprise Lessor, and any
successor Lessor) and any recourse by Lessee against Lessor shall be limited to
the interest of Lessor, and Lessor’s successors in interest, in and to the
Building.  On behalf of itself and all persons claiming by, through, or under
Lessee, Lessee expressly waives and releases Lessor and each member, agent and
employee of Lessor from any personal liability for breach of this Lease.

 


ARTICLE XVII
GENERAL PROVISIONS

 


SECTION 17.01.        SEVERABILITY.  THE INVALIDITY OF ANY PROVISION OF THIS
LEASE AS DETERMINED BY A COURT OF COMPETENT JURISDICTION, SHALL IN NO WAY AFFECT
THE VALIDITY OF ANY OTHER PROVISION HEREOF.

 


SECTION 17.02.        AGREED RATE INTEREST ON PAST-DUE OBLIGATIONS.  EXCEPT AS
EXPRESSLY HEREIN PROVIDED, ANY AMOUNT DUE TO EITHER PARTY NOT PAID WHEN DUE
SHALL BEAR INTEREST AT THE BANK OF AMERICA PRIME RATE PLUS ONE PERCENT (1%)
(“AGREED RATE”).  PAYMENT OF SUCH INTEREST SHALL NOT EXCUSE OR CURE ANY DEFAULT
BY LESSEE UNDER THIS LEASE.  DESPITE ANY OTHER PROVISION OF THIS LEASE, THE
TOTAL LIABILITY FOR INTEREST PAYMENTS SHALL NOT EXCEED THE LIMITS, IF ANY,
IMPOSED BY THE USURY LAWS OF THE STATE OF CALIFORNIA.  ANY INTEREST PAID IN
EXCESS OF THOSE LIMITS SHALL BE REFUNDED TO THE PAYOR BY APPLICATION OF THE
AMOUNT OF EXCESS INTEREST PAID AGAINST ANY SUMS OUTSTANDING IN ANY ORDER THAT
PAYEE REQUIRES.  IF THE AMOUNT OF EXCESS INTEREST PAID EXCEEDS THE SUMS
OUTSTANDING, THE PORTION EXCEEDING THOSE SUMS SHALL BE REFUNDED IN CASH TO THE
PAYOR BY THE PAYEE.  TO ASCERTAIN WHETHER ANY INTEREST PAYABLE EXCEEDS THE
LIMITS IMPOSED, ANY NONPRINCIPAL PAYMENT (INCLUDING LATE CHARGES) SHALL BE
CONSIDERED TO THE EXTENT PERMITTED BY LAW TO BE AN EXPENSE OR A FEE, PREMIUM, OR
PENALTY RATHER THAN INTEREST.

 


SECTION 17.03.        TIME OF ESSENCE.  TIME IS OF THE ESSENCE IN THE
PERFORMANCE OF ALL OBLIGATIONS UNDER THIS LEASE.

 


SECTION 17.04.        ADDITIONAL RENT.  ANY MONETARY OBLIGATIONS OF LESSEE TO
LESSOR UNDER THE TERMS OF THIS LEASE SHALL BE DEEMED TO BE ADDITIONAL RENT AND
LESSOR SHALL HAVE ALL THE RIGHTS AND REMEDIES FOR THE NONPAYMENT OF SAME AS IT
WOULD HAVE FOR NONPAYMENT OF BASE RENT, EXCEPT THAT THE ONE YEAR REQUIREMENT OF
CODE OF CIVIL PROCEDURE SECTION 116L(2) SHALL APPLY ONLY TO SCHEDULED
INSTALLMENTS OF BASE RENT AND NOT TO ANY ADDITIONAL RENT.  ALL REFERENCES TO
“RENT” (EXCEPT SPECIFIC REFERENCES TO EITHER BASE RENT OR ADDITIONAL RENT) SHALL
MEAN BASE RENT AND ADDITIONAL RENT.

 


SECTION 17.05.        INCORPORATION OF PRIOR AGREEMENTS, AMENDMENTS AND
EXHIBITS.  THIS LEASE (INCLUDING EXHIBITS A, B, C, D, E, F, G; H, I, J, K, L AND
M) CONTAINS ALL AGREEMENTS OF THE

 

31

--------------------------------------------------------------------------------


 

parties with respect to any matter mentioned herein.  No prior agreement or
understanding pertaining to any such matter shall be effective.  This Lease may
be modified in writing only, signed by the parties in interest at the time of
the modification.  Except as otherwise stated in this Lease, Lessee hereby
acknowledges that neither the Lessor nor any employees or agents of the Lessor
has made any oral or written warranties or representations to Lessee relative to
the condition or use by Lessee of said Premises and Lessee acknowledges that
Lessee assumes all responsibility regarding the Occupational Safety Health Act,
the legal use and adaptability of the Premises and the compliance thereof with
all applicable laws and regulations in effect during the Lease Term except as
otherwise specifically stated in this Lease.  Neither party has been induced to
enter into this Lease by, and neither party is relying on, any representation or
warranty outside those expressly set forth in this Lease.


 


SECTION 17.06.        NOTICES.


 


(A)           WRITTEN NOTICE.  ANY NOTICE REQUIRED OR PERMITTED TO BE GIVEN
HEREUNDER SHALL BE IN WRITING AND SHALL BE GIVEN BY A METHOD DESCRIBED IN
PARAGRAPH (B) BELOW AND SHALL BE ADDRESSED TO LESSEE OR TO LESSOR AT THE
ADDRESSES NOTED BELOW, NEXT TO THE SIGNATURE OF THE RESPECTIVE PARTIES, AS THE
CASE MAY BE.  EITHER PARTY MAY BY NOTICE TO THE OTHER SPECIFY A DIFFERENT
ADDRESS FOR NOTICE PURPOSES.  A COPY OF ALL NOTICES REQUIRED OR PERMITTED TO BE
GIVEN TO LESSOR HEREUNDER SHALL BE CONCURRENTLY TRANSMITTED TO SUCH PARTY OR
PARTIES AT SUCH ADDRESSES AS LESSOR MAY FROM TIME TO TIME HEREAFTER DESIGNATE BY
NOTICE TO LESSEE, BUT DELAY OR FAILURE OF DELIVERY TO SUCH PERSON SHALL NOT
AFFECT THE VALIDITY OF THE DELIVERY TO LESSOR OR LESSEE.


 


(B)           METHODS OF DELIVERY:


 

(I)            WHEN PERSONALLY DELIVERED TO THE RECIPIENT, NOTICE IS EFFECTIVE
ON DELIVERY.  DELIVERY TO THE PERSON APPARENTLY DESIGNATED TO RECEIVE DELIVERIES
AT THE SUBJECT ADDRESS IS PERSONALLY DELIVERED IF MADE DURING BUSINESS HOURS
(E.G. RECEPTIONIST).

 

(II)           WHEN MAILED BY CERTIFIED MAIL WITH RETURN RECEIPT REQUESTED,
NOTICE IS EFFECTIVE ON RECEIPT IF DELIVERY IS CONFIRMED BY A RETURN RECEIPT.

 

(III)          WHEN DELIVERY BY OVERNIGHT DELIVERY FEDERAL
EXPRESS/AIRBORNE/UNITED PARCEL SERVICE/DHL WORLDWIDE EXPRESS WITH CHARGES
PREPAID OR CHARGED TO THE SENDER’S ACCOUNT, NOTICE IS EFFECTIVE ON DELIVERY IF
DELIVERY IS CONFIRMED BY THE DELIVERY SERVICE.

 


(C)           REFUSED, UNCLAIMED OR UNDELIVERABLE NOTICES.  ANY CORRECTLY
ADDRESSED NOTICE THAT IS REFUSED, UNCLAIMED, OR UNDELIVERABLE BECAUSE OF AN ACT
OR OMISSION OF THE PARTY TO BE NOTIFIED SHALL BE CONSIDERED TO BE EFFECTIVE AS
OF THE FIRST DATE THAT THE NOTICE WAS REFUSED, UNCLAIMED, OR CONSIDERED
UNDELIVERABLE BY THE POSTAL AUTHORITIES, MESSENGER, OR OVERNIGHT DELIVERY
SERVICE.

 


SECTION 17.07.        WAIVERS.  NO WAIVER OF ANY PROVISION HEREOF SHALL BE
DEEMED A WAIVER OF ANY OTHER PROVISION HEREOF OR OF ANY SUBSEQUENT BREACH OF THE
SAME OR ANY OTHER PROVISIONS.  ANY CONSENT TO, OR APPROVAL OF, ANY ACT SHALL NOT
BE DEEMED TO RENDER UNNECESSARY THE OBTAINING OF CONSENT TO OR APPROVAL OF ANY
SUBSEQUENT ACT.  THE ACCEPTANCE OF RENT HEREUNDER BY LESSOR SHALL NOT BE A
WAIVER OF ANY PRECEDING BREACH BY LESSEE OF ANY PROVISION HEREOF, OTHER THAN THE
FAILURE

 

32

--------------------------------------------------------------------------------


 

of Lessee to pay the particular rent so accepted, regardless of Lessor’s
knowledge of such preceding breach at the time of acceptance of such rent.

 


SECTION 17.08.        RECORDING.  EITHER LESSOR OR LESSEE SHALL, UPON REQUEST OF
THE OTHER, EXECUTE, ACKNOWLEDGE AND DELIVER TO THE OTHER A “SHORT FORM”
MEMORANDUM OF THIS LEASE FOR RECORDING PURPOSES, PROVIDED THAT LESSEE SHALL ALSO
SIMULTANEOUSLY EXECUTE IN RECORDABLE FORM AND DELIVERING TO LESSOR A QUIT CLAIM
DEED AS TO ITS LEASEHOLD AND ANY OTHER INTEREST IN THE PREMISES AND HEREBY
AUTHORIZES LESSOR TO DATE AND RECORD THE SAME ONLY UPON THE EXPIRATION OR SOONER
TERMINATION OF THIS LEASE.

 


SECTION 17.09.        SURRENDER OF POSSESSION: HOLDING OVER.

 


(A)           AT THE EXPIRATION OF THE LEASE, LESSEE AGREES TO DELIVER UP AND
SURRENDER TO LESSOR POSSESSION OF THE PREMISES AND ALL IMPROVEMENTS THEREON
BROOM CLEAN AND, IN AS GOOD ORDER AND CONDITION AS WHEN POSSESSION WAS TAKEN BY
LESSEE, EXCEPTING ONLY ORDINARY WEAR AND TEAR (WEAR AND TEAR WHICH COULD HAVE
BEEN AVOIDED BY FIRST CLASS MAINTENANCE PRACTICES AND IN ACCORDANCE WITH
INDUSTRY STANDARDS SHALL NOT BE DEEMED “ORDINARY”).  UPON EXPIRATION OR SOONER
TERMINATION OF THIS LEASE, LESSOR MAY REENTER THE PREMISES AND REMOVE ALL
PERSONS AND PROPERTY THEREFROM.  IF LESSEE SHALL FAIL TO REMOVE ANY PERSONAL
PROPERTY WHICH IT IS ENTITLED OR OBLIGATED TO REMOVE FROM THE PREMISES UPON THE
EXPIRATION OR SOONER TERMINATION OF THIS LEASE, FOR ANY CAUSE WHATSOEVER,
LESSOR, AT ITS OPTION, MAY REMOVE THE SAME AND STORE OR DISPOSE OF THEM, AND
LESSEE AGREES TO PAY TO LESSOR ON DEMAND ANY AND ALL EXPENSES INCURRED IN SUCH
REMOVAL AND IN MAKING THE PREMISES FREE FROM ALL DIRT, LITTER, DEBRIS AND
OBSTRUCTION, INCLUDING ALL STORAGE AND INSURANCE CHARGES.  IF THE PREMISES ARE
NOT SURRENDERED AT THE END OF THE LEASE TERM, LESSEE SHALL INDEMNIFY LESSOR
AGAINST LOSS OR LIABILITY RESULTING FROM DELAY BY LESSEE IN SO SURRENDERING THE
PREMISES, INCLUDING, WITHOUT LIMITATION, ACTUAL DAMAGES FOR LOST RENT AND WITH
RESPECT TO ANY CLAIMS OF A SUCCESSOR OCCUPANT.


 


(B)           IF LESSEE, WITH LESSOR’S PRIOR WRITTEN CONSENT, REMAINS IN
POSSESSION OF THE PREMISES AFTER EXPIRATION OF THE LEASE TERM AND IF LESSOR AND
LESSEE HAVE NOT EXECUTED AN EXPRESS WRITTEN AGREEMENT AS TO SUCH HOLDING OVER,
THEN SUCH OCCUPANCY SHALL BE A TENANCY FROM MONTH TO MONTH AT A MONTHLY BASE
RENT EQUIVALENT TO ONE HUNDRED FIFTY PERCENT (150%) OF THE MONTHLY RENTAL IN
EFFECT IMMEDIATELY PRIOR TO SUCH EXPIRATION, SUCH PAYMENTS TO BE MADE AS HEREIN
PROVIDED FOR BASE RENT.  IN THE EVENT OF SUCH HOLDING OVER, ALL OF THE TERMS OF
THIS LEASE, INCLUDING THE PAYMENT OF ADDITIONAL RENT ALL CHARGES OWING HEREUNDER
OTHER THAN RENT SHALL REMAIN IN FORCE AND EFFECT ON SAID MONTH TO MONTH BASIS.


 


SECTION 17.10.        CUMULATIVE REMEDIES.  NO REMEDY OR ELECTION HEREUNDER BY
LESSOR SHALL BE DEEMED EXCLUSIVE BUT SHALL, WHEREVER POSSIBLE, BE CUMULATIVE
WITH ALL OTHER REMEDIES AT LAW OR IN EQUITY, PROVIDED THAT NOTICE AND CURE
PERIODS SET FORTH IN ARTICLE XII ARE INTENDED TO EXTEND AND MODIFY STATUTORY
NOTICE PROVISIONS TO THE EXTENT EXPRESSLY STATED IN SECTION 12.01.


 


SECTION 17.11.        COVENANTS AND CONDITIONS.  EACH PROVISION OF THIS LEASE TO
BE OBSERVED OR PERFORMED BY LESSEE SHALL BE DEEMED BOTH A COVENANT AND A
CONDITION.


 


SECTION 17.12.        BINDING EFFECT; CHOICE OF LAW.  SUBJECT TO ANY PROVISIONS
HEREOF RESTRICTING ASSIGNMENT OR SUBLETTING BY LESSEE AND SUBJECT TO THE
PROVISIONS OF ARTICLE XVI, THIS

 

33

--------------------------------------------------------------------------------


 

Lease shall bind the parties, their personal representatives, successors and
assigns.  This Lease shall be governed by the laws of the State of California
and any legal or equitable action or proceeding brought with respect to the
Lease or the Premises shall be brought in Santa Clara County, California.


 


SECTION 17.13.        LEASE TO BE SUBORDINATE.  LESSEE AGREES THAT THIS LEASE IS
AND SHALL BE, AT ALL TIMES, SUBJECT AND SUBORDINATE TO THE LIEN OF ANY MORTGAGE,
DEED OF TRUST OR OTHER ENCUMBRANCES WHICH LESSOR MAY CREATE AGAINST THE PREMISES
INCLUDING ALL RENEWALS, REPLACEMENTS AND EXTENSIONS THEREOF PROVIDED, HOWEVER,
THAT REGARDLESS OF ANY DEFAULT UNDER ANY SUCH MORTGAGE, DEED OF TRUST OR OTHER
ENCUMBRANCE OR ANY SALE OF THE PREMISES UNDER SUCH MORTGAGE, DEED OF TRUST OR
OTHER ENCUMBRANCE SO LONG AS LESSEE TIMELY PERFORMS ALL COVENANTS AND CONDITIONS
OF THIS LEASE AND CONTINUES TO MAKE ALL TIMELY PAYMENTS HEREUNDER, THIS LEASE
AND LESSEE’S POSSESSION AND RIGHTS HEREUNDER SHALL NOT BE DISTURBED BY THE
MORTGAGEE OR BENEFICIARY OR ANYONE CLAIMING UNDER OR THROUGH SUCH MORTGAGEE OR
BENEFICIARY.  LESSEE SHALL EXECUTE ANY DOCUMENTS SUBORDINATING THIS LEASE WITHIN
TEN (10) DAYS AFTER DELIVERY OF SAME BY LESSOR SO LONG AS THE MORTGAGEE OR
BENEFICIARY AGREES THEREIN THAT THIS LEASE WILL NOT BE TERMINATED IF LESSEE IS
NOT IN DEFAULT FOLLOWING A FORECLOSURE, INCLUDING, WITHOUT LIMITATION, ANY
SUBORDINATION NON-DISTRIBUTION AND ATTORNMENT AGREEMENT (“SNDA”) WHICH IS
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS EXHIBIT “F.”


 


SECTION 17.14.        ATTORNEYS’ FEES.  IF EITHER PARTY HEREIN BRINGS AN ACTION
TO ENFORCE THE TERMS HEREOF OR TO DECLARE RIGHTS HEREUNDER, THE PREVAILING PARTY
IN ANY SUCH ACTION, ON TRIAL OR APPEAL, SHALL BE ENTITLED TO RECOVER ITS
REASONABLE ATTORNEY’S FEES, EXPERT WITNESS FEES AND COSTS AS FIXED BY THE COURT.


 


SECTION 17.15.        SIGNS.  LESSEE SHALL NOT PLACE ANY SIGN OUTSIDE THE
PREMISES OR BUILDING (OR WHICH IS VISIBLE FROM OUTSIDE THE PREMISES OR BUILDING)
WITHOUT LESSOR’S PRIOR WRITTEN CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD OR DELAYED AND SUBJECT TO APPROVAL BY THE CITY.  LESSEE, AT ITS SOLE
COST AND EXPENSE, AFTER OBTAINING LESSOR’S PRIOR WRITTEN CONSENT, SHALL INSTALL,
MAINTAIN AND REMOVE PRIOR TO EXPIRATION OF THIS LEASE (OR WITHIN TEN (10) DAYS
AFTER ANY EARLIER TERMINATION OF THIS LEASE) ALL SIGNAGE IN FULL COMPLIANCE WITH
(I) ALL APPLICABLE LAW, STATUTES, ORDINANCES AND REGULATIONS, (II) ALL
PROVISIONS OF THIS LEASE CONCERNING ALTERATIONS, AND (III) EXHIBIT “G.”  LESSOR,
AT ITS EXPENSE, SHALL IDENTIFY LESSEE ON THE LOBBY DIRECTORY IN THE BUILDING.


 


SECTION 17.16.        MERGER.  THE VOLUNTARY OR OTHER SURRENDER OF THIS LEASE BY
LESSEE, OR A MUTUAL CANCELLATION THEREOF, OR A TERMINATION BY LESSOR, SHALL NOT
WORK A MERGER, AND SHALL, AT THE OPTION OF LESSOR, TERMINATE ALL OR ANY EXISTING
SUBTENANCIES OR MAY, AT THE OPTION OF LESSOR, OPERATE AS AN ASSIGNMENT TO LESSOR
OF ANY OR ALL OF SUCH SUBTENANCIES.


 


SECTION 17.17.        GUARANTOR.  [INTENTIONALLY OMITTED]


 


SECTION 17.18.        QUIET POSSESSION.  UPON LESSEE TIMELY PAYING THE RENT FOR
THE PREMISES AND TIMELY OBSERVING AND PERFORMING ALL OF THE COVENANTS,
CONDITIONS AND PROVISIONS ON LESSEE’S PART TO BE OBSERVED AND PERFORMED
HEREUNDER, LESSEE SHALL HAVE QUIET POSSESSION OF THE PREMISES FOR THE ENTIRE
LEASE TERM, SUBJECT TO ALL OF THE PROVISIONS OF THIS LEASE.

 

34

--------------------------------------------------------------------------------


 


SECTION 17.19.        EASEMENTS.  LESSOR RESERVES TO ITSELF THE RIGHT, FROM TIME
TO TIME, TO GRANT SUCH EASEMENTS, RIGHTS AND DEDICATIONS THAT LESSOR DEEMS
NECESSARY OR DESIRABLE, AND TO CAUSE THE RECORDATION OF PARCEL MAPS AND
CONDITIONS, COVENANTS AND RESTRICTIONS, SO LONG AS SUCH EASEMENTS, RIGHTS,
DEDICATIONS, MAPS AND CONDITIONS, COVENANTS AND RESTRICTIONS DO NOT UNREASONABLY
INTERFERE WITH THE USE OF THE PREMISES BY LESSEE OR MATERIALLY INCREASE LESSEE’S
ACTUAL OR POTENTIAL MONETARY AND NON-MONETARY OBLIGATIONS UNDER THIS LEASE. 
LESSEE SHALL SIGN ANY OF THE AFOREMENTIONED OR OTHER DOCUMENTS, AND TAKE SUCH
OTHER ACTIONS, WHICH ARE REASONABLY NECESSARY OR APPROPRIATE TO ACCOMPLISH SUCH
GRANTING RECORDATION AND SUBORDINATION OF THE LEASE TO SAME, UPON REQUEST OF
LESSOR, AND FAILURE TO DO SO WITHIN TEN (10) BUSINESS DAYS OF A WRITTEN REQUEST
TO DO SO SHALL CONSTITUTE A MATERIAL BREACH OF THIS LEASE.


 


SECTION 17.20.        AUTHORITY.  EACH INDIVIDUAL EXECUTING THIS LEASE ON BEHALF
OF A CORPORATION, LIMITED LIABILITY COMPANY OR PARTNERSHIP REPRESENTS AND
WARRANTS THAT HE OR SHE IS DULY AUTHORIZED TO EXECUTE AND DELIVER THIS LEASE ON
BEHALF OF SUCH ENTITY IN ACCORDANCE WITH A DULY ADOPTED RESOLUTION OF THE
GOVERNING GROUP OF THE ENTITY EMPOWERED TO GRANT SUCH AUTHORITY, AND THAT THIS
LEASE IS BINDING UPON SAID ENTITY IN ACCORDANCE WITH ITS TERMS.  EACH PARTY
SHALL PROVIDE THE OTHER WITH A CERTIFIED COPY OF ITS RESOLUTION WITHIN TEN (10)
DAYS AFTER EXECUTION HEREOF, BUT FAILURE TO DO SO SHALL IN NO MANNER (I) BE
EVIDENCE OF THE ABSENCE OF AUTHORITY OR (II) AFFECT THE REPRESENTATION OR
WARRANTY.


 


SECTION 17.21.        FORCE MAJEURE DELAYS.  IN ANY CASE WHERE EITHER PARTY
HERETO IS REQUIRED TO DO ANY ACT (OTHER THAN THE PAYMENT OF MONEY), DELAYS
CAUSED BY OR RESULTING FROM ACTS OF GOD OR NATURE, WAR, CIVIL COMMOTION, FIRE,
FLOOD OR OTHER CASUALTY, LABOR DIFFICULTIES, SHORTAGES OF LABOR OR MATERIALS OR
EQUIPMENT, GOVERNMENT REGULATIONS, DELAY BY GOVERNMENT OR REGULATORY AGENCIES
WITH RESPECT TO APPROVAL OR PERMIT PROCESS, UNUSUALLY SEVERE WEATHER, OR OTHER
CAUSES BEYOND SUCH PARTY’S REASONABLE CONTROL (“FORCE MAJEURE DELAYS”) THE TIME
DURING WHICH ACT SHALL BE COMPLETED, SHALL BE DEEMED TO BE EXTENDED BY THE
PERIOD OF SUCH DELAY, WHETHER SUCH TIME BE DESIGNATED BY A FIXED DATE, A FIXED
TIME OR “A REASONABLE TIME.”

 


SECTION 17.22.        HAZARDOUS MATERIALS.

 


(A)           DEFINITION OF HAZARDOUS MATERIALS AND ENVIRONMENTAL LAWS. 
“HAZARDOUS MATERIALS” MEANS ANY (A) SUBSTANCE, PRODUCT, WASTE OR OTHER MATERIAL
OF ANY NATURE WHATSOEVER WHICH IS OR BECOMES LISTED REGULATED OR ADDRESSED
PURSUANT TO THE COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY
ACT, 42 U.S.C. SECTIONS 9601, ET SEQ. (“CERCLA”); THE HAZARDOUS MATERIALS
TRANSPORTATION ACT (“HMTA”) 49 U.S.C. SECTION 1801, ET SEQ., THE RESOURCE
CONSERVATION AND RECOVERY ACT, 42 U.S.C. SECTION 6901, ET SEQ. (“RCRA”); THE
TOXIC SUBSTANCES CONTROL ACT, 15 U.S.C. SECTIONS 2601, ET SEQ. (“TSCA”); THE
CLEAN WATER ACT, 33 U.S.C. SECTIONS 1251, ET SEQ.; THE CALIFORNIA HAZARDOUS
WASTE CONTROL ACT, HEALTH AND SAFETY CODE SECTIONS 25 100, ET SEQ.; THE
CALIFORNIA HAZARDOUS SUBSTANCES ACCOUNT ACT, HEALTH AND SAFETY CODE SECTIONS
26300, ET SEQ.; THE CALIFORNIA SAFE DRINKING WATER AND TOXIC ENFORCEMENT ACT,
HEALTH AND SAFETY CODE SECTIONS 25249.5, ET SEQ.; CALIFORNIA HEALTH AND SAFETY
CODE SECTIONS 25280, ET SEQ.; (UNDERGROUND STORAGE OF HAZARDOUS SUBSTANCES); THE
CALIFORNIA HAZARDOUS WASTE MANAGEMENT ACT, HEALTH AND SAFETY CODE SECTIONS 25
170.1, ET SEQ.; CALIFORNIA HEALTH AND SAFETY CODE SECTIONS 25501. ET SEQ.
(HAZARDOUS MATERIALS RESPONSE PLANS AND INVENTORY); OR THE PORTER-COLOGNE WATER
QUALITY CONTROL ACT, CALIFORNIA WATER CODE SECTIONS 13000, ET SEQ., ALL AS
AMENDED, OR ANY OTHER FEDERAL, STATE OR LOCAL STATUTE, LAW, ORDINANCE,

 

35

--------------------------------------------------------------------------------


 

resolution, code, rule, regulation, order or decree regulating, relating to or
imposing liability (including, but not limited to, response, removal and
remediation costs) or standards of conduct or performance concerning any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter may be in effect (collectively, “Environmental Laws”); (b) any
substance, product, waste or other material of any nature whatsoever whose
presence in and of itself may give rise to liability under any of the above
statutes or under any statutory or common law theory based on negligence,
trespass, intentional tort, nuisance, strict or absolute liability or under any
reported decisions of a state or federal court, (c) petroleum or crude oil,
including but not limited to petroleum and petroleum products contained within
regularly operated motor vehicles and (d) asbestos.


 


(B)           LESSOR’S REPRESENTATIONS AND DISCLOSURES.  LESSOR REPRESENTS THAT
IT HAS PROVIDED LESSEE WITH A DESCRIPTION OF THE HAZARDOUS MATERIALS ON OR
BENEATH THE PROJECT AS OF THE DATE HEREOF, ATTACHED HERETO AS EXHIBIT “I” AND
INCORPORATED HEREIN BY REFERENCE.  LESSEE ACKNOWLEDGES THAT IN PROVIDING THE
ATTACHED EXHIBIT “I”, LESSOR HAS SATISFIED ITS OBLIGATIONS OF DISCLOSURE
PURSUANT TO CALIFORNIA HEALTH & SAFETY CODE SECTION 25359.7 WHICH REQUIRES:

 

“Any owner of nonresidential real property who knows, or has reasonable cause to
believe, that any release of hazardous substances has come to be located on or
beneath that real property shall, prior to the sale, lease or rental of the real
property by that owner, give written notice of that condition to the buyer,
lessee or renter of the real property.”

 


(C)           USE OF HAZARDOUS MATERIALS.  LESSEE SHALL NOT CAUSE OR PERMIT ANY
HAZARDOUS MATERIALS TO BE BROUGHT UPON, KEPT OR USED IN, ON OR ABOUT THE PROJECT
BY LESSEE, ITS AGENTS, EMPLOYEES, CONTRACTORS, LICENSEES, GUESTS, VISITORS OR
INVITEES WITHOUT THE PRIOR WRITTEN CONSENT OF LESSOR.  LESSOR SHALL NOT
UNREASONABLY WITHHOLD SUCH CONSENT SO LONG AS LESSEE DEMONSTRATES TO LESSOR’S
REASONABLE SATISFACTION THAT SUCH HAZARDOUS MATERIALS ARE NECESSARY OR USEFUL TO
LESSEE’S BUSINESS AND WILL BE USED, KEPT AND STORED IN A MANNER THAT COMPLIES
WITH ALL APPLICABLE ENVIRONMENTAL LAWS.  LESSEE SHALL, AT ALL TIMES, USE, KEEP,
STORE, HANDLE, TRANSPORT, TREAT OR DISPOSE ALL SUCH HAZARDOUS MATERIALS IN OR
ABOUT THE PROJECT IN COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS.  PRIOR
TO THE EXPIRATION OR EARLIER TERMINATION OF THIS LEASE, LESSEE SHALL REMOVE FROM
THE PREMISES AND PROJECT ALL HAZARDOUS MATERIALS USED OR BROUGHT ONTO THE
PREMISES AND PROJECT DURING THE LEASE TERM BY LESSEE OR ITS AGENTS, EMPLOYEES,
CONTRACTORS, LICENSEE, GUESTS, VISITORS OR INVITEES.

 


(D)           LESSEE’S ENVIRONMENTAL INDEMNITY.  LESSEE AGREES TO INDEMNIFY AND
HOLD LESSOR HARMLESS FROM ANY LIABILITIES, LOSSES, CLAIMS, DAMAGES, PENALTIES,
FINES, ATTORNEY FEES, EXPERT FEES, COURT COSTS, REMEDIATION COSTS, INVESTIGATION
COSTS, OR OTHER EXPENSES RESULTING FROM OR ARISING OUT OF THE USE, STORAGE,
TREATMENT, TRANSPORTATION, RELEASE, PRESENCE, GENERATION, OR DISPOSAL OF
HAZARDOUS MATERIALS ON, FROM OR ABOUT THE PROJECT, AND/OR SUBSURFACE OR GROUND
WATER, FROM AN ACT OR OMISSION OF LESSEE (OR LESSEE’S SUCCESSOR), ITS AGENTS,
EMPLOYEES, INVITEES, VENDORS, CONTRACTORS, GUESTS OR VISITORS.

 


(E)           LESSEE’S OBLIGATION TO PROMPTLY REMEDIATE.  IF THE PRESENCE OF
HAZARDOUS MATERIALS ON THE PREMISES AFTER THE COMMENCEMENT DATE WHICH RESULTS
FROM AN ACT OR OMISSION

 

36

--------------------------------------------------------------------------------


 

of Lessee (or Lessee’s successors), its agents, employees, invitees, vendors,
contractors, guests, or visitors also results in contamination or deterioration
of the Project or any water or soil beneath the Project, Lessee shall promptly
take all action necessary or appropriate to investigate and remedy that
contamination, at its sole cost and expense, provided that Lessor’s approval of
such action shall first be obtained.  Lessor’s approval shall not be
unreasonably withheld.


 


(F)            NOTIFICATION.  LESSOR AND LESSEE EACH AGREE TO PROMPTLY NOTIFY
THE OTHER OF ANY COMMUNICATION RECEIVED FROM ANY GOVERNMENTAL ENTITY CONCERNING
HAZARDOUS MATERIALS OR THE VIOLATION OF ENVIRONMENTAL LAWS THAT RELATE TO THE
PROJECT.


 


(G)           LESSOR’S ENVIRONMENTAL INDEMNITY.  LESSOR AGREES TO INDEMNIFY AND
HOLD LESSEE HARMLESS FROM ANY LIABILITIES, LOSSES, CLAIMS, DAMAGES, PENALTIES,
FINES, ATTORNEY FEES, EXPERT FEES, COURT COSTS, REMEDIATION COSTS, INVESTIGATION
COSTS, OR OTHER EXPENSES RESULTING FROM OR ARISING OUT OF THE USE, STORAGE,
TREATMENT, TRANSPORTATION, RELEASE, PRESENCE, GENERATION, OR DISPOSAL OF
HAZARDOUS MATERIALS ON, FROM OR ABOUT THE PREMISES, AND/OR SUBSURFACE OR GROUND
WATER PRIOR TO THE COMMENCEMENT DATE OR CAUSED BY LESSOR (OR LESSOR’S
SUCCESSOR), ITS AGENTS OR EMPLOYEES.


 


SECTION 17.23.        MODIFICATIONS REQUIRED BY LESSOR’S LENDER.  IF ANY LENDER
OF LESSOR REQUIRES A MODIFICATION OF THIS LEASE THAT WILL NOT INCREASE LESSEE’S
COST OR EXPENSE OR MATERIALLY AND ADVERSELY CHANGE LESSEE’S RIGHTS AND
OBLIGATIONS, THIS LEASE SHALL BE SO MODIFIED AND LESSEE SHALL EXECUTE WHATEVER
DOCUMENTS ARE REQUIRED BY SUCH LENDER AND DELIVER THEM TO LESSOR WITHIN TEN (10)
DAYS AFTER THE REQUEST.


 


SECTION 17.24.        NO BROKERS.  LESSOR AND LESSEE EACH REPRESENTS TO THE
OTHER THAT IT HAS HAD NO DEALINGS WITH ANY REAL ESTATE BROKER OR AGENT IN
CONNECTION WITH THE NEGOTIATION OF THIS LEASE, AND THAT THEY KNOW OF NO OTHER
REAL ESTATE BROKER OR AGENT WHO IS ENTITLED TO A COMMISSION OR FINDER’S FEE IN
CONNECTION WITH THIS LEASE.  EACH PARTY SHALL INDEMNIFY, PROTECT, DEFEND, AND
HOLD HARMLESS THE OTHER PARTY AGAINST ALL CLAIMS, DEMANDS, LOSSES, LIABILITIES,
LAWSUITS, JUDGMENTS, AND COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEY FEES)
FOR ANY LEASING COMMISSION, FINDER’S FEE, OR EQUIVALENT COMPENSATION ALLEGED TO
BE OWING ON ACCOUNT OF THE INDEMNIFYING PARTY’S DEALINGS WITH ANY REAL ESTATE
BROKER OR AGENT.  THE TERMS OF THIS SECTION 17.24 SHALL SURVIVE THE EXPIRATION
OR EARLIER TERMINATION OF THE LEASE TERM.


 


SECTION 17.25.        ACKNOWLEDGMENT OF NOTICES.  LESSOR HAS PROVIDED AND LESSEE
HEREBY ACKNOWLEDGES RECEIPT OF THE NOTICES ATTACHED AS EXHIBITS J AND K HERETO,
CONCERNING THE PRESENCE OF CERTAIN USES AND OPERATIONS OF NEIGHBORING PARCELS OF
LAND.

 

37

--------------------------------------------------------------------------------


 


SECTION 17.26.        LIST OF EXHIBITS.

 

EXHIBIT A:

Real Property Legal Description, Site Plan, and Building Elevations

 

 

EXHIBIT B:

Plans and Specifications for Shell Building [Intentionally Omitted]

 

 

EXHIBIT C:

Work Letter Agreement for Tenant Improvements and Interior Specification
Standards [Intentionally Omitted]

 

 

EXHIBIT D:

Cost Responsibilities of Lessor and Lessee [Intentionally Omitted]

 

 

EXHIBIT E:

Memorandum of Commencement of Lease Term and Schedule of Base Rent

 

 

EXHIBIT F:

SNDA

 

 

EXHIBIT G:

Signage Exhibit

 

 

EXHIBIT H:

Guaranty of Lease [Intentionally Omitted]

 

 

EXHIBIT I:

Hazardous Materials Disclosure

 

 

EXHIBIT J:

Notice to Tenants

 

 

EXHIBIT K:

Notice to Tenants

 

 

EXHIBIT L:

Rules and Regulations

 

 

EXHIBIT M:

Warm Shell Improvements [Intentionally Omitted]

 

38

--------------------------------------------------------------------------------


 

LESSOR AND LESSEE EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO.  EACH PARTY HEREBY AGREES THAT, AT THE TIME THIS
LEASE IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY
REASONABLE AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH
RESPECT TO THE PREMISES.

 

Executed at San Jose, California, as of the reference date.

 

39

--------------------------------------------------------------------------------


 

LESSOR:

 

ADDRESS FOR NOTICES TO LESSOR:

 

 

 

 

 

PACIFIC SHORES INVESTORS, LLC,

 

Pacific Shores Investors, LLC

 

a Delaware limited liability company

 

c/o Technology Land, LLC

 

 

 

350 California Street, Suite 1905

 

By:

Pacific Shores Mezzanine, LLC, a Delaware limited

 

San Francisco, California 94104-1432

 

 

liability company, its sole member

 

Attention:  Mr. Jay Paul

 

 

 

 

 

 

 

By:

Pacific Shores Junior Mezz, LLC, a Delaware

 

With a copy to:

 

 

 

limited liability company, its sole member

 

 

 

 

 

 

 

Allen Matkins Leck Gamble & Mallory LLP

 

 

 

By:

Pacific Shores Junior Mezz Managers,

 

Three Embarcadero Center, 12th Floor

 

 

 

 

LLC, a Delaware limited liability

 

San Francisco, California 94111-4074

 

 

 

 

company, its sole member

 

Attention:  Nicholas B. Waranoff, Esq.

 

 

 

 

 

 

 

 

 

 

 

 

By:

Pacific Shores Development, LLC, a

 

 

 

 

 

 

 

 

Delaware limited liability company, its

 

 

 

 

 

 

 

 

sole member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Technology Land LLC, a

 

 

 

 

 

 

 

 

 

California limited liability

 

 

 

 

 

 

 

 

 

company, Operating Member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Joseph K. Paul

 

 

 

 

 

 

 

 

 

 

 

Joseph K. Paul,
Sole Managing Member

 

 

 

 

 

 

LESSEE:

 

ADDRESS FOR NOTICES TO LESSEE:

 

 

 

 

 

BROADVISION, INC.,

 

BroadVision, Inc.

 

a Delaware corporation

 

585 Broadway

 

 

 

Redwood City, California 94063

 

By:

/s/ Pehong Chen

 

Attention:  Legal Department

 

 

 

 

 

Name:

Pehong Chen

 

With a copy to:

 

 

 

 

 

Title:

Chairman, CEO & President

 

Cooley Godward LLP

 

 

 

One Maritime Plaza, 20th Floor

 

By:

/s/ Scott C. Neely

 

San Francisco, California 94111

 

 

 

Attention:  Kenneth Guernsey, Esq.

 

Name:

Scott C. Neely

 

 

 

 

 

 

 

Title:

VP, General Counsel & Asst. Secty

 

 

 

 

 

 

 

 

40

--------------------------------------------------------------------------------